Exhibit 10.122

EXECUTION COPY

WORLD FINANCIAL NETWORK CREDIT CARD MASTER NOTE TRUST

Issuer

And

BNY MIDWEST TRUST COMPANY

Indenture Trustee

Series 2006-A INDENTURE SUPPLEMENT

Dated as of April 28, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         

Page

ARTICLE I.    CREATION OF THE SERIES 2006-A NOTES    1

Section 1.1

   Designation    1 ARTICLE II.    DEFINITIONS    1

Section 2.1

   Definitions    1 ARTICLE III.    NOTEHOLDER SERVICING FEE    22

Section 3.1

   Servicing Compensation    22

Section 3.2

   Representations and Warranties    22 ARTICLE IV.    RIGHTS OF SERIES 2006-A
NOTEHOLDERS AND ALLOCATION AND APPLICATION OF COLLECTIONS    22

Section 4.1

   Collections and Allocations    22

Section 4.2

   Determination of Monthly Interest    25

Section 4.3

   Determination of Monthly Principal    27

Section 4.4

   Application of Available Finance Charge Collections and Available Principal
Collections    27

Section 4.5

   Investor Charge-Offs    31

Section 4.6

   Reallocated Principal Collections    31

Section 4.7

   Excess Finance Charge Collections    31

Section 4.8

   Shared Principal Collections    32

Section 4.9

   Certain Series Accounts    32

Section 4.10

   Reserve Account    33

Section 4.11

   Cash Collateral Account    35

Section 4.12

   Spread Account    36

Section 4.13

   Investment Instructions    38

Section 4.14

   Controlled Accumulation Period    38

Section 4.15

   [RESERVED]    39

Section 4.16

   Determination of LIBOR    39

Section 4.17

   Swaps    40

Section 4.18

   Pre-Funding Account    40

Section 4.19

   Funding Period Reserve Account    42

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page ARTICLE V.    DELIVERY OF SERIES 2006-A NOTES; DISTRIBUTIONS;
REPORTS TO SERIES 2006-A NOTEHOLDERS    44

Section 5.1

   Delivery and Payment for the Series 2006-A Notes    44

Section 5.2

   Distributions    44

Section 5.3

   Reports and Statements to Series 2006-A Noteholders    45

ARTICLE VI.

   SERIES 2006-A EARLY AMORTIZATION EVENTS    45

Section 6.1

   Series 2006-A Early Amortization Events    45

ARTICLE VII.

   REDEMPTION OF SERIES 2006-A NOTES; FINAL DISTRIBUTIONS; SERIES TERMINATION   
47

Section 7.1

   Optional Redemption of Series 2006-A Notes; Final Distributions    47

Section 7.2

   Series Termination    49

ARTICLE VIII.

   MISCELLANEOUS PROVISIONS    49

Section 8.1

   Ratification of Indenture; Amendments    49

Section 8.2

   Form of Delivery of the Series 2006-A Notes    49

Section 8.3

   Counterparts    50

Section 8.4

   GOVERNING LAW    51

Section 8.5

   Limitation of Liability    51

Section 8.6

   Rights of the Indenture Trustee    51

Section 8.7

   Additional Provisions    51

Section 8.8

   Restrictions on Transfer    51

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         

Page

   EXHIBITS   

EXHIBIT A-1

   Form of Rule 144A Global Note   

EXHIBIT A-2

   Form of Temporary Regulation S Global Note   

EXHIBIT A-3

   Form of Permanent Regulation S Global Note   

EXHIBIT B

   Form of Certificate to be Given by Noteholders   

EXHIBIT C

   Form of Certificate to be Given by Euroclear or Clearstream   

EXHIBIT D

   Form of Certificate to be Given by Transferee of Beneficial Interest In a
Temporary Regulation S Global Note   

EXHIBIT E-1

   Form of Class A, Class M and Class B Regulation S Global Note to Rule 144A
Global Note Transfer Certificate   

EXHIBIT E-2

   Form of Class A, Class M and Class B Rule 144A Global Note to Regulation S
Global Note Transfer Certificate   

EXHIBIT F

   Form of Monthly Noteholders’ Statement   

EXHIBIT G-1

   Form of Class A Swap   

EXHIBIT G-2

   Form of Class M Swap   

EXHIBIT G-3

   Form of Class B Swap   

EXHIBIT G-4

   Form of Class C Swap   

EXHIBIT H

   Form of Pre-Funding Release Notice   

EXHIBIT I

   Form of Monthly Payment Instructions and Notification to Trustee   

SCHEDULE I

   Perfection Representations, Warranties and Covenants   



--------------------------------------------------------------------------------

SERIES 2006-A INDENTURE SUPPLEMENT, dated as of April 28, 2006 (the “Indenture
Supplement”), between WORLD FINANCIAL NETWORK CREDIT CARD MASTER NOTE TRUST, a
statutory trust organized and existing under the laws of the State of Delaware
(herein, the “Issuer” or the “Trust”), and BNY MIDWEST TRUST COMPANY, a trust
company organized and existing under the laws of the State of Illinois, not in
its individual capacity, but solely as indenture trustee (herein, together with
its successors in the trusts thereunder as provided in the Master Indenture
referred to below, the “Indenture Trustee”) under the Master Indenture, dated as
of August 1, 2001, between the Issuer and the Indenture Trustee, as amended by
Omnibus Amendment, dated as of March 31, 2003, among the Transferor, the Issuer,
World Financial Network National Bank, individually and as Servicer, World
Financial Network Credit Card Master Trust, BNY Midwest Trust Company, as
trustee of World Financial Network Credit Card Master Trust and as Indenture
Trustee, and as further amended by Supplemental Indenture No. 1, dated as of
August 13, 2003, between the Issuer and the Indenture Trustee (as amended, the
“Indenture”, and, together with this Indenture Supplement, the “Agreement”).

Pursuant to Section 2.11 of the Indenture, the Transferor may direct the Issuer
to issue one or more Series of Notes. The Principal Terms of this Series are set
forth in this Indenture Supplement to the Indenture.

ARTICLE I.

Creation of the Series 2006-A Notes

Section 1.1 Designation.

(a) There is hereby created and designated a Series of Notes to be issued
pursuant to the Indenture and this Indenture Supplement to be known as “World
Financial Network Credit Card Master Note Trust, Series 2006-A” or the “Series
2006-A Notes.” The Series 2006-A Notes shall be issued in four Classes, known as
the “Class A Series 2006-A Floating Rate Asset Backed Notes,” the “Class M
Series 2006-A Floating Rate Asset Backed Notes,” the “Class B Series 2006-A
Floating Rate Asset Backed Notes,” and the “Class C Series 2006-A Floating Rate
Asset Backed Notes.”

(b) Series 2006-A shall be included in Group One and shall be a Principal
Sharing Series. Series 2006-A shall be an Excess Allocation Series with respect
to Group One only.

ARTICLE II.

Definitions

Section 2.1 Definitions.

(a) Whenever used in this Indenture Supplement, the following words and phrases
shall have the following meanings, and the definitions of such terms are
applicable to the singular as well as the plural forms of such terms and the
masculine as well as the feminine and neuter genders of such terms.



--------------------------------------------------------------------------------

“Accumulation Shortfall” means (a) for the first Distribution Date during the
Controlled Accumulation Period, zero; and (b) thereafter, for any Distribution
Date during the Controlled Accumulation Period, the excess, if any, of the
Controlled Deposit Amount for the previous Distribution Date over the amount
deposited into the Principal Accumulation Account pursuant to subsection
4.4(c)(i) for the previous Distribution Date.

“Additional Interest” means, for any Distribution Date, Class A Additional
Interest, Class M Additional Interest, Class B Additional Interest and Class C
Additional Interest for such Distribution Date.

“Additional Minimum Transferor Amount” means (a) as of any date of determination
falling in November, December and January of each calendar year, the product of
(i) 2% and (ii) the sum of (A) the Aggregate Principal Receivables and (B) if
such date of determination occurs prior to the Certificate Trust Termination
Date, the amount on deposit in the Excess Funding Account and (b) as of any date
of determination falling in any other month, zero; provided that the amount
specified in clause (a) shall be without duplication with the amount specified
as the “Additional Minimum Transferor Amount” in any future supplement to the
Pooling and Servicing Agreement that specifies such an amount and indicates that
such amount is without duplication of the amount specified in clause (a) and in
the Indenture Supplement relating to the Series 2002-A Notes, Series 2002-VFN
Notes, Series 2003-A Notes, Series 2004-A Notes, Series 2004-B Notes or Series
2004-C Notes (or in any future Indenture Supplement that specifies such an
amount and indicates that such amount is without duplication of the amount
specified in clause (a)). The Additional Minimum Transferor Amount is specified
pursuant to Section 8.7 of this Indenture Supplement as an additional amount to
be considered part of the Minimum Transferor Amount.

“Adjusted Initial Collateral Amount” means, as of any date of determination, the
Initial Collateral Amount, plus (ii) the aggregate amount of funds released from
the Pre-Funding Account pursuant to Section 4.18(d) on or prior to such date of
determination.

“Aggregate Investor Default Amount” means, as to any Monthly Period, the sum of
the Investor Default Amounts in respect of such Monthly Period.

“Allocation Percentage” means, with respect to any Monthly Period, the
percentage equivalent of a fraction:

(a) the numerator of which shall be equal to:

(i) (x) for Principal Collections for any Monthly Period during the Revolving
Period following the Monthly Period in which the Series 2004-B Allocation
Percentage is reduced to zero and (y) for Finance Charge Collections and Default
Amounts at any time, the Collateral Amount at the end of the last day of the
prior Monthly Period (or, in the case of the Monthly Period in which the Closing
Date occurs, on the Closing Date), less any reductions to be made to the
Collateral Amount on account of principal payments or deposits to the Principal
Accumulation Account to be made on the Distribution Date falling in the Monthly
Period for which the Allocation Percentage is being calculated;

 

2



--------------------------------------------------------------------------------

(ii) for Principal Collections during the Early Amortization Period and the
Controlled Accumulation Period, in each case for any Monthly Period following
the Monthly Period in which the Series 2004-B Allocation Percentage is reduced
to zero, the Collateral Amount at the end of the last day of the Revolving
Period; or

(iii) for Principal Collections for any Monthly Period for which the Series
2004-B Allocation Percentage is greater than zero, the Initial Collateral
Amount; and

(b) the denominator of which shall be the greater of (x) the Aggregate Principal
Receivables determined as of the close of business on the last day of the prior
Monthly Period and (y) the sum of the numerators used to calculate the
allocation percentages for allocations with respect to Finance Charge
Collections, Principal Collections or Default Amounts, as applicable, for all
outstanding Series and all outstanding Series under (and as defined in) the
Pooling and Servicing Agreement (other than any Series represented by the
Collateral Certificate) on such date of determination provided, that if one or
more Reset Dates occur in a Monthly Period, the Allocation Percentage for the
portion of the Monthly Period falling on and after such Reset Date and prior to
any subsequent Reset Date will be recalculated for such period as of the close
of business on the subject Reset Date.

“Available Cash Collateral Amount” means with respect to any Transfer Date, an
amount equal to the lesser of (a) the amount on deposit in the Cash Collateral
Account (before giving effect to any deposit to, or withdrawal from, the Cash
Collateral Account made or to be made with respect to such date) and (b) the
Required Cash Collateral Amount for such Transfer Date.

“Available Finance Charge Collections” means, for any Monthly Period, an amount
equal to the sum of (a) the Investor Finance Charge Collections for such Monthly
Period, plus (b) the Excess Finance Charge Collections allocated to Series
2006-A for such Monthly Period, plus (c) Principal Accumulation Investment
Proceeds, if any, with respect to the related Transfer Date, plus (d) interest
and earnings on funds on deposit in the Reserve Account, Cash Collateral
Account, the Pre-Funding Account and Spread Account which will be deposited into
the Finance Charge Account on the related Transfer Date to be treated as
Available Finance Charge Collections pursuant to subsections 4.10(b), 4.11(b),
4.12(b) and 4.18(c), respectively, plus (e) amounts, if any, to be withdrawn
from the Reserve Account which will be deposited into the Finance Charge Account
on the related Transfer Date to be treated as Available Finance Charge
Collections pursuant to subsection 4.10(d), plus (f) any Net Swap Receipts for
the related Distribution Date.

“Available Funding Period Reserve Amount” means, on any date, the amount on
deposit in the Funding Period Reserve Account (after taking into account any
interest and investment earnings retained in the Funding Period Reserve Account
pursuant to Section 4.19(b) on such date).

“Available Principal Collections” means, for any Monthly Period, an amount equal
to the sum of (a) the Investor Principal Collections for such Monthly Period,
minus (b) the amount of Reallocated Principal Collections with respect to such
Monthly Period which pursuant to

 

3



--------------------------------------------------------------------------------

Section 4.6 are required to be applied on the related Distribution Date, plus
(c) any Shared Principal Collections with respect to other Principal Sharing
Series (including any amounts on deposit in the Excess Funding Account that are
allocated to Series 2006-A for application as Shared Principal Collections),
plus (d) the aggregate amount to be treated as Available Principal Collections
pursuant to subsections 4.4(a)(vi) and (vii) for the related Distribution Date.

“Available Reserve Account Amount” means, for any Transfer Date, the lesser of
(a) the amount on deposit in the Reserve Account (after taking into account any
interest and earnings retained in the Reserve Account pursuant to subsection
4.10(b) on such date, but before giving effect to any deposit made or to be made
pursuant to subsection 4.4(a)(x) to the Reserve Account on such date) and
(b) the Required Reserve Account Amount.

“Available Spread Account Amount” means, for any Transfer Date, an amount equal
to the lesser of (a) the amount on deposit in the Spread Account (before giving
effect to any deposit to, or withdrawal from, the Spread Account made or to be
made with respect to such date) and (b) the Required Spread Account Amount, in
each case on such Transfer Date.

“Base Rate” means, (a) for any Monthly Period during the Funding Period, the
Trust Base Rate and (b) for any other Monthly Period, the annualized percentage
equivalent of a fraction, the numerator of which is equal to the sum of (a) the
Monthly Interest, (b) the Net Swap Payments and (c) the Noteholder Servicing
Fee, each with respect to the related Distribution Date, and the denominator of
which is the Collateral Amount plus amounts on deposit in the Principal
Accumulation Account, each as of the close of business on the last day of such
Monthly Period.

“Benefit Plan” means an “employee benefit plan” as defined in Section 3(3) of
ERISA that is subject to Title I of ERISA, a “plan” within the meaning of
Section 4975(e)(1) of the Code or an entity whose underlying assets include
“plan assets” of any of the foregoing by reason of an employee benefit plan’s or
plan’s investment in such entity.

“Cash Collateral Account” is defined in Section 4.11(a).

“Class A Additional Interest” is defined in subsection 4.2(a).

“Class A Counterparty” means Royal Bank of Canada or the counterparty under any
interest rate swap with respect to the Class A Notes obtained pursuant to
Section 4.17.

“Class A Deficiency Amount” is defined in subsection 4.2(a).

“Class A Margin” means a per annum rate of 0.13%.

“Class A Monthly Interest” is defined in subsection 4.2(a).

“Class A Net Interest Obligation” means, for any Distribution Date: (a) if there
are Class A Net Swap Payments due on that Distribution Date, the sum of the
Class A Net Swap Payments and the Class A Monthly Interest for that Distribution
Date; (b) if there are Class A Net Swap Receipts due on that Distribution Date,
the result of the Class A Monthly Interest for that Distribution Date, minus the
Class A Net Swap Receipts for that Distribution Date; and (c) if the Class A
Swap has terminated for any reason, the Class A Monthly Interest for that
Distribution Date.

 

4



--------------------------------------------------------------------------------

“Class A Net Swap Payment” means, with respect to any Distribution Date, any net
amount payable by the Issuer under the Class A Swap as a result of LIBOR being
less than the Class A Swap Rate. For the avoidance of doubt, Class A Net Swap
Payments do not include early termination payments or payment of breakage or
other miscellaneous costs.

“Class A Net Swap Receipt” means, with respect to any Distribution Date, any net
amount payable by the Class A Counterparty as a result of LIBOR being greater
than the Class A Swap Rate. For the avoidance of doubt, Class A Net Swap
Receipts do not include early termination payments.

“Class A Note Initial Principal Balance” means $395,000,000.

“Class A Note Interest Rate” means a per annum rate equal to the Class A Margin,
plus LIBOR as determined on the LIBOR Determination Date for the applicable
Distribution Period.

“Class A Note Principal Balance” means, on any date of determination, an amount
equal to (a) the Class A Note Initial Principal Balance, minus (b) the aggregate
amount of principal payments made to the Class A Noteholders on or prior to such
date.

“Class A Noteholder” means the Person in whose name a Class A Note is registered
in the Note Register.

“Class A Notes” means any one of the Notes executed by the Issuer and
authenticated by or on behalf of the Indenture Trustee, substantially in the
form of Exhibit A-1, A-2 or A-3.

“Class A Required Amount” means, for any Distribution Date, an amount equal to
the excess of the amounts described in subsection 4.4(a)(i) over the sum of
(a) Available Finance Charge Collections applied to pay such amount pursuant to
subsection 4.4(a) and (b) any amount withdrawn from the Cash Collateral Account
and applied to pay such amount pursuant to subsection 4.11(c).

“Class A Swap” means an interest rate swap agreement with respect to the Class A
Notes between the Trust and the Class A Counterparty substantially in the form
of Exhibit G-1 to this Indenture Supplement, or such other form as shall have
satisfied the Rating Agency Condition.

“Class A Swap Rate” means, with respect to any Distribution Date, the fixed rate
per annum indicated on Schedule I to the ISDA confirmation for the Class A Swap
for the period end date falling on such Distribution Date.

“Class B Additional Interest” is defined in subsection 4.2(c).

“Class B Counterparty” means Royal Bank of Canada or the counterparty under any
interest rate swap with respect to the
Class B Notes obtained pursuant to Section 4.17.

“Class B Deficiency Amount” is defined in subsection 4.2(c).

 

5



--------------------------------------------------------------------------------

“Class B Margin” means a per annum rate of 0.35%.

“Class B Monthly Interest” is defined in subsection 4.2(c).

“Class B Net Interest Obligation” means, for any Distribution Date: (a) if there
are Class B Net Swap Payments due on that Distribution Date, the sum of the
Class B Net Swap Payments and the Class B Monthly Interest for that Distribution
Date; (b) if there are Class B Net Swap Receipts due on that Distribution Date,
the result of the Class B Monthly Interest for that Distribution Date, minus the
Class B Net Swap Receipts for that Distribution Date; and (c) if the Class B
Swap has terminated for any reason, the Class B Monthly Interest for that
Distribution Date.

“Class B Net Swap Payment” means, with respect to any Distribution Date, any net
amount payable by the Issuer under the Class B Swap as a result of LIBOR being
less than the Class B Swap Rate. For the avoidance of doubt, Class B Net Swap
Payments do not include early termination payments or payment of breakage or
other miscellaneous costs.

“Class B Net Swap Receipt” means, with respect to any Distribution Date, any net
amount payable by the Class B Counterparty as a result of LIBOR being greater
than the Class B Swap Rate. For the avoidance of doubt, Class B Net Swap
Receipts do not include early termination payments.

“Class B Note Initial Principal Balance” means $23,750,000.

“Class B Note Interest Rate” means a per annum rate equal to the Class B Margin,
plus LIBOR as determined on the LIBOR Determination Date for the applicable
Distribution Period.

“Class B Note Principal Balance” means, on any date of determination, an amount
equal to (a) the Class B Note Initial Principal Balance, minus (b) the aggregate
amount of principal payments made to the Class B Noteholders on or prior to such
date.

“Class B Noteholder” means the Person in whose name a Class B Note is registered
in the Note Register.

“Class B Notes” means any one of the Notes executed by the Issuer and
authenticated by or on behalf of the Indenture Trustee, substantially in the
form of Exhibit A-1, A-2 or A-3.

“Class B Required Amount” means, for any Distribution Date, an amount equal to
the excess of the amount described in subsection 4.4(a)(iii) over the sum of
(a) Available Finance Charge Collections applied to pay such amount pursuant to
subsection 4.4(a) and (b) any amount withdrawn from the Cash Collateral Account
and applied to pay such amount pursuant to subsection 4.11(c).

“Class B Swap” means an interest rate swap agreement between the Trust and the
Class B Counterparty substantially in the form of Exhibit G-3 to this Indenture
Supplement, or such other form as shall have satisfied the Rating Agency
Condition.

 

6



--------------------------------------------------------------------------------

“Class B Swap Rate” means, with respect to any Distribution Date, the fixed rate
per annum indicated on Schedule I to the ISDA confirmation for the Class B Swap
for the period end date falling on such Distribution Date.

“Class C Additional Interest” is defined in subsection 4.2(d).

“Class C Counterparty” means Royal Bank of Canada or the counterparty under any
interest rate swap with respect to the Class C Notes obtained pursuant to
Section 4.17.

“Class C Deficiency Amount” is defined in subsection 4.2(d).

“Class C Monthly Interest” is defined in subsection 4.2(d).

“Class C Net Interest Obligation” means, for any Distribution Date: (a) if there
are Class C Net Swap Payments due on that Distribution Date, the sum of the
Class C Net Swap Payments and the Class C Monthly Interest for that Distribution
Date; (b) if there are Class C Net Swap Receipts due on that Distribution Date,
the result of the Class C Monthly Interest for that Distribution Date, minus the
Class C Net Swap Receipts for that Distribution Date; and (c) if the Class C
Swap has terminated for any reason, the Class C Monthly Interest for that
Distribution Date.

“Class C Net Swap Payment” means, with respect to any Distribution Date, any net
amount payable by the Issuer under the Class C Swap as a result of LIBOR being
less than the Class C Swap Rate. For the avoidance of doubt, Class C Net Swap
Payments do not include early termination payments or payment of breakage or
other miscellaneous costs.

“Class C Net Swap Receipt” means, with respect to any Distribution Date, any net
amount payable by the Class C Counterparty as a result of LIBOR being greater
than the Class C Swap Rate. For the avoidance of doubt, Class C Net Swap
Receipts do not include early termination payments.

“Class C Note Initial Principal Balance” means $62,500,000.

“Class C Note Purchase Agreement” means the Purchase Agreement, dated as of
April 24, 2006, between WFN, the Transferor and the initial purchaser of the
Class C Notes.

“Class C Note Interest Rate” means the rate specified in the Class C Note
Purchase Agreement; provided that such rate shall not exceed a per annum rate of
0.60% in excess of LIBOR as determined on the LIBOR Determination Date for the
applicable Distribution Period.

“Class C Note Principal Balance” means, on any date of determination, an amount
equal to (a) the Class C Note Initial Principal Balance, minus (b) the aggregate
amount of principal payments made to the Class C Noteholders on or prior to such
date.

“Class C Noteholder” means the Person in whose name a Class C Note is registered
in the Note Register.

“Class C Notes” means any one of the Notes executed by the Issuer and
authenticated by or on behalf of the Indenture Trustee, substantially in the
form of Exhibit A-4.

 

7



--------------------------------------------------------------------------------

“Class C Swap” means, an interest rate swap agreement, with respect to the Class
C Notes between the Trust and the Class C Counterparty substantially in the form
of Exhibit G-4 to this Indenture Supplement, or other form as shall have
satisfied the Rating Agency Condition.

“Class C Swap Rate” means, with respect to any Distribution Date, the fixed rate
per annum indicated on Schedule I to the ISDA confirmation for the Class C Swap
for the period end date falling on such Distribution Date.

“Class C Swap Required Amount” means, for any Distribution Date, an amount equal
to the excess of the Class C Net Swap Payment for such Distribution Date over
the sum of (a) Available Finance Charge Collections applied to pay such Class C
Net Swap Payment pursuant to subsection 4.4(a)(v)(B), (b) any amount withdrawn
from the Cash Collateral Account and applied to pay such Class C Net Swap
Payment pursuant to subsection 4.11(c) and (c) any amount withdrawn from the
Spread Account and applied to pay such Class C Net Swap Payment pursuant to
subsection 4.12(c).

“Class M Additional Interest” is defined in subsection 4.2(b).

“Class M Counterparty” means Royal Bank of Canada or the counterparty under any
interest rate swap with respect to the Class M Notes obtained pursuant to
Section 4.17.

“Class M Deficiency Amount” is defined in subsection 4.2(b).

“Class M Margin” means a per annum rate of 0.21%.

“Class M Monthly Interest” is defined in subsection 4.2(b).

“Class M Net Interest Obligation” means, for any Distribution Date: (a) if there
are Class M Net Swap Payments due on that Distribution Date, the sum of the
Class M Net Swap Payments and the Class M Monthly Interest for that Distribution
Date; (b) if there are Class M Net Swap Receipts due on that Distribution Date,
the result of the Class M Monthly Interest for that Distribution Date, minus the
Class M Net Swap Receipts for that Distribution Date; and (c) if the Class M
Swap has terminated for any reason, the Class M Monthly Interest for that
Distribution Date.

“Class M Net Swap Payment” means, with respect to any Distribution Date, any net
amount payable by the Issuer under the Class M Swap as a result of LIBOR being
less than the Class M Swap Rate. For the avoidance of doubt, Class M Net Swap
Payments do not include early termination payments or payment of breakage or
other miscellaneous costs.

“Class M Net Swap Receipt” means, with respect to any Distribution Date, any net
amount payable by the Class M Counterparty as a result of LIBOR being greater
than the Class M Swap Rate. For the avoidance of doubt, Class M Net Swap
Receipts do not include early termination payments.

“Class M Note Initial Principal Balance” means $18,750,000.

 

8



--------------------------------------------------------------------------------

“Class M Note Interest Rate” means a per annum rate equal to the Class M Margin,
plus LIBOR as determined on the LIBOR Determination Date for the applicable
Distribution Period.

“Class M Note Principal Balance” means, on any date of determination, an amount
equal to (a) the Class M Note Initial Principal Balance, minus (b) the aggregate
amount of principal payments made to the Class M Noteholders on or prior to such
date.

“Class M Noteholder” means the Person in whose name a Class M Note is registered
in the Note Register.

“Class M Notes” means any one of the Notes executed by the Issuer and
authenticated by or on behalf of the Indenture Trustee, substantially in the
form of Exhibit A-1, A-2 or A-3.

“Class M Required Amount” means, for any Distribution Date, an amount equal to
the excess of the amount described in subsection 4.4(a)(ii) over the sum of
(a) Available Finance Charge Collections applied to pay such amount pursuant to
subsection 4.4(a) and (b) any amount withdrawn from the Cash Collateral Account
and applied to pay such amount pursuant to subsection 4.11(c).

“Class M Swap” means an interest rate swap agreement between the Trust and the
Class M Counterparty substantially in the form of Exhibit G-2 to this Indenture
Supplement, or such other form as shall have satisfied the Rating Agency
Condition.

“Class M Swap Rate” means, with respect to any Distribution Date, the fixed rate
per annum indicated on Schedule I to the ISDA confirmation for the Class M Swap
for the period end date falling on such Distribution Date.

“Closing Date” means April 28, 2006.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral Amount” means, as of any date of determination, an amount equal to
the result of (a) $500,000,000, minus (b) the Pre-Funded Amount on such date of
determination (after giving effect to any withdrawal from the Pre-Funding
Account on such date of determination), minus (c) the amount of principal
previously paid to the Series 2006-A Noteholders (other than any principal
payments made from funds on deposit in the Spread Account), minus (d) the
balance on deposit in the Principal Accumulation Account, minus (e) the excess,
if any, of the aggregate amount of Investor Charge-Offs and Reallocated
Principal Collections over the reimbursements of such amounts pursuant to
subsection 4.4(a)(vii) prior to such date; provided, that, the Collateral Amount
will not be less than zero.

“Controlled Accumulation Amount” means, for any Transfer Date with respect to
the Controlled Accumulation Period, $41,666,667; provided, however, that if the
Controlled Accumulation Period Length is determined to be less than 12 months
pursuant to Section 4.14, the Controlled Accumulation Amount shall be equal to
(i) the Note Principal Balance divided by (ii) the Controlled Accumulation
Period Length; provided, further, that the Controlled Accumulation Amount for
any Distribution Date shall not exceed the Note Principal Balance minus any
amount already on deposit in the Principal Accumulation Account on such Transfer
Date.

 

9



--------------------------------------------------------------------------------

“Controlled Accumulation Period” means, unless an Early Amortization Event shall
have occurred prior thereto, the period commencing at the opening of business on
April 1, 2012 or such later date as is determined in accordance with
Sections 4.14, and ending on the first to occur of (a) the commencement of the
Early Amortization Period and (b) the Series Termination Date.

“Controlled Accumulation Period Length” is defined in subsection 4.14.

“Controlled Deposit Amount” means, for any Transfer Date with respect to the
Controlled Accumulation Period, an amount equal to the sum of the Controlled
Accumulation Amount for such Transfer Date and any existing Accumulation
Shortfall.

“Counterparty” means the Class A Counterparty, the Class M Counterparty, the
Class B Counterparty or the Class C Counterparty.

“Covered Amount” means an amount, determined as of each Transfer Date for any
Distribution Period, equal to the sum of (a) the product of (i) the Class A Net
Interest Obligation times (ii) a fraction, (A) the numerator of which is equal
to the aggregate amount on deposit in the Principal Accumulation Account, up to
the Class A Note Principal Balance as of the Record Date preceding such Transfer
Date, and (B) the denominator of which is equal to the Class A Note Principal
Balance as of the Record Date preceding such Transfer Date, plus (b) the product
of (i) the Class M Net Interest Obligation times (ii) a fraction (A) the
numerator of which is equal to the aggregate amount on deposit in the Principal
Accumulation Account in excess of the Class A Note Principal Balance as of the
Record Date preceding such Transfer Date, up to the Class M Note Principal
Balance as of the Record Date preceding such Transfer Date, and (B) the
denominator of which is equal to the Class M Note Principal Balance as of the
Record Date preceding such Transfer Date, plus (c) the product of (i) the Class
B Net Interest Obligation times (ii) a fraction (A) the numerator of which is
equal to the aggregate amount on deposit in the Principal Accumulation Account
in excess of the sum of the Class A Note Principal Balance and the Class M Note
Principal Balance as of the Record Date preceding such Transfer Date, up to the
Class B Note Principal Balance as of the Record Date preceding such Transfer
Date, and (B) the denominator of which is equal to the Class B Note Principal
Balance as of the Record Date preceding such Transfer Date, plus (d) the product
of (i) the Class C Net Interest Obligation times (ii) a fraction (A) the
numerator of which is equal to the aggregate amount on deposit in the Principal
Accumulation Account in excess of the sum of the Class A Note Principal Balance,
the Class M Note Principal Balance and the Class B Note Principal Balance, in
each case as of the Record Date preceding such Transfer Date, and (B) the
denominator of which is equal to the Class C Note Principal Balance as of the
Record Date preceding such Transfer Date.

“Default Amount” means, as to any Defaulted Account, the amount of Principal
Receivables (other than Ineligible Receivables, unless there is an Insolvency
Event with respect to WFN or the Transferor) in such Defaulted Account on the
day it became a Defaulted Account.

“Defaulted Account” means an Account in which there are Defaulted Receivables.

 

10



--------------------------------------------------------------------------------

“Depository” means The Depository Trust Company, as initial Depository, or any
successor Clearing Agency appointed by the Issuer.

“Designated Maturity” means, for any LIBOR Determination Date, one month;
provided that LIBOR for the initial Distribution Period will be determined by
straight-line interpolation (based on the actual number of days in the initial
Distribution Period) between two rates determined in accordance with the
definition of LIBOR, one of which will be determined for a Designated Maturity
of one month and the other of which will be determined for a Designated Maturity
of two months.

“Dilution” means any downward adjustment made by Servicer in the amount of any
Receivable (a) because of a rebate, refund or billing error to an accountholder,
(b) because such Receivable was created in respect of merchandise which was
refused or returned by an accountholder or because such Receivable is an Excess
Fraud Receivable or (c) for any other reason other than receiving Collections
therefor or charging off such amount as uncollectible.

“Distribution Account” is defined in subsection 4.9(a).

“Distribution Date” means June 15, 2006 and the 15th day of each calendar month
thereafter, or if such 15th day is not a Business Day, the next succeeding
Business Day.

“Distribution Period” means, for any Distribution Date, the period from and
including the Distribution Date immediately preceding such Distribution Date
(or, in the case of the first Distribution Date, from and including the Closing
Date) to but excluding such Distribution Date.

“Early Amortization Period” means the period commencing on the date on which a
Trust Early Amortization Event or a Series 2006-A Early Amortization Event is
deemed to occur and ending on the Series Termination Date.

“Eligible Investments” is defined in Annex A to the Indenture; provided that
solely for purposes of Section 4.12(b), references to the “highest investment
category” of S&P shall mean A-2 and of Moody’s shall mean P-2; and provided,
further, that Eligible Investments shall include a guaranteed investment
contract provided by a Person having a long-term debt rating of not less than
Aa3 by Moody’s, AA- by S&P and AA- by Fitch, or a Person having a short-term
debt rating of not less than P-1 by Moody’s, A-1+ by S&P and F-1 by Fitch.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Excess Spread Percentage” means, for any Monthly Period, a percentage equal to
the Portfolio Yield for such Monthly Period, minus the Base Rate for such
Monthly Period.

“Expected Principal Payment Date” means the April 2013 Distribution Date.

“Finance Charge Account” is defined in Section 4.9(a).

“Finance Charge Collections” means Collections of Finance Charge Receivables.

“Finance Charge Shortfall” is defined in Section 4.7.

 

11



--------------------------------------------------------------------------------

“Funding Period” shall mean the period from and including the Closing Date to
and including the earliest of (x) the first day on which the Collateral Amount
equals the aggregate outstanding principal amount of the Series 2006-A Notes,
(y) the commencement of the Early Amortization Period and (z) August 31, 2006.

“Funding Period Draw Amount” shall mean, with respect to each Transfer Date
during the Funding Period and the Transfer Date immediately preceding the
Funding Period Termination Distribution Date, the lesser of (a) the Available
Funding Period Reserve Amount and (b) the Pre-Funding Interest Amount for such
Transfer Date.

“Funding Period Reserve Account” shall have the meaning set forth in
Section 4.19(a).

“Funding Period Termination Distribution Date” shall mean the first Distribution
Date to occur on or after the last day of the Funding Period.

“Group One” means Series 2002-A, Series 2002-VFN, Series 2003-A, Series 2004-A,
Series 2004-B, Series 2004-C, Series 2006-A, the outstanding Series under (and
as defined in) the Pooling and Servicing Agreement (other than Series
represented by the Collateral Certificate) and each other Series hereafter
specified in the related Indenture Supplement to be included in Group One.

“Initial Collateral Amount” means $50,000,000.

“Initial Purchaser” is defined in the Purchase Agreement.

“Investment Earnings” means, for any Distribution Date, all interest and
earnings on Eligible Investments included in the Spread Account (net of losses
and investment expenses) during the period commencing on and including the
Distribution Date immediately preceding such Distribution Date and ending on but
excluding such Distribution Date.

“Investor Charge-Offs” is defined in Section 4.5.

“Investor Default Amount” means, with respect to any Defaulted Account, an
amount equal to the product of (a) the Default Amount and (b) the Allocation
Percentage on the day such Account became a Defaulted Account.

“Investor Finance Charge Collections” means, for any Monthly Period, an amount
equal to the aggregate amount of Finance Charge Collections (including Net
Recoveries treated as Finance Charge Collections) retained or deposited in the
Finance Charge Account for Series 2006-A pursuant to subsection 4.1(b)(i) for
such Monthly Period.

“Investor Principal Collections” means, for any Monthly Period, an amount equal
to the aggregate amount of Principal Collections retained or deposited in the
Principal Account for Series 2006-A pursuant to subsection 4.1(b)(ii) for such
Monthly Period.

 

12



--------------------------------------------------------------------------------

“Investor Uncovered Dilution Amount” means an amount equal to the product of
(x) the Series Allocation Percentage for the related Monthly Period (determined
on a weighted average basis, if a Reset Date occurs during that Monthly Period),
times (y) the aggregate Dilutions occurring during that Monthly Period as to
which any deposit is required to be made to the Excess Funding Account pursuant
to Section 3.9(a) of the Transfer and Servicing Agreement or Section 3.9(a) of
the Pooling and Servicing Agreement but has not been made; provided that, if the
Transferor Amount is greater than zero at the time the deposit referred to in
clause (y) is required to be made, the Investor Uncovered Dilution Amount for
such amount to be deposited shall be deemed to be zero.

“LIBOR” means, for any Distribution Period, an interest rate per annum for each
Distribution Period determined by the Indenture Trustee in accordance with the
provisions of Section 4.16.

“LIBOR Determination Date” means (i) April 26, 2006 for the period from and
including the Closing Date through and including June 14, 2006 and (ii) the
second London Business Day prior to the commencement of the second and each
subsequent Distribution Period.

“London Business Day” means any day on which dealings in deposits in United
States dollars are transacted in the London interbank market.

“Minimum Transferor Amount” means (a) prior to the Certificate Trust Termination
Date, the “Minimum Transferor Amount” under (and as defined in) the Pooling and
Servicing Agreement and (b) on and after the Certificate Trust Termination Date,
the “Minimum Transferor Amount” as defined in Annex A to the Indenture.

“Monthly Interest” means, for any Distribution Date, the sum of the Class A
Monthly Interest, the Class M Monthly Interest, the Class B Monthly Interest,
and the Class C Monthly Interest for such Distribution Date.

“Monthly Period” means the period from and including the first day of the
calendar month preceding a related Distribution Date to and including the last
day of such calendar month; provided that the Monthly Period related to the
June 2006 Distribution Date shall mean the period from and including the Closing
Date to and including the last day of May 2006.

“Monthly Principal” is defined in Section 4.3.

“Monthly Principal Reallocation Amount” means, for any Monthly Period, an amount
equal to the sum of:

(a) the lower of (i) the Class A Required Amount and (ii) the greater of (A)(x)
the product of (I) 21.00% and (II) the Adjusted Initial Collateral Amount, minus
(y) the amount of unreimbursed Investor Charge-Offs (after giving effect to
Investor Charge-Offs for the related Monthly Period) and unreimbursed
Reallocated Principal Collections (as of the previous Distribution Date) and
(B) zero;

(b) the lower of (i) the Class M Required Amount and (ii) the greater of (A)(x)
the product of (I) 17.25% and (II) the Adjusted Initial Collateral Amount minus
(y) the amount of unreimbursed Investor Charge-Offs (after giving effect to
Investor Charge-Offs for the related Monthly Period) and unreimbursed
Reallocated Principal Collections (as of the previous Distribution Date and as
required in clause (a) above) and (B) zero; and

 

13



--------------------------------------------------------------------------------

(c) the lower of (i) the sum of the Class B Required Amount, the Servicing Fee
Required Amount and the Class C Swap Required Amount and (ii) the greater of
(A)(x) the product of (I) 12.50% and (II) the Adjusted Initial Collateral Amount
minus (y) the amount of unreimbursed Investor Charge-Offs (after giving effect
to Investor Charge-Offs for the related Monthly Period) and unreimbursed
Reallocated Principal Collections (as of the previous Distribution Date and as
required in
clauses (a) and (b) above) and (B) zero.

“Net Interest Obligation” means, for any Distribution Date, the sum of the
Class A Net Interest Obligation, the Class M Net Interest Obligation, the Class
B Net Interest Obligation and the Class C Net Interest Obligation for such
Distribution Date.

“Net Swap Payments” means, with respect to any Distribution Date, collectively,
the Class A Net Swap Payment, the Class M Net Swap Payment, the Class B Net Swap
Payment and the Class C Net Swap Payment for such Distribution Date.

“Net Swap Receipts” means, collectively, the Class A Net Swap Receipt, the Class
M Net Swap Receipt, the Class B Net Swap Receipt and the Class C Net Swap
Receipt for such Distribution Date.

“Note Principal Balance” means, on any date of determination, an amount equal to
the sum of the Class A Note Principal Balance, the Class M Note Principal
Balance, the Class B Note Principal Balance and the Class C Note Principal
Balance.

“Noteholder Servicing Fee” is defined in Section 3.1.

“Percentage Allocation” is defined in subsection 4.1(b)(ii)(y).

“Permanent Regulation S Global Notes” is defined in subsection 8.2(c)(ii).

“Portfolio Yield” means, (a) for any Monthly Period during the Funding Period,
the Trust Portfolio Yield and (b) for any other Monthly Period, the annualized
percentage equivalent of a fraction, (i) the numerator of which is equal to
(x) the Available Finance Charge Collections (excluding any Excess Finance
Charge Collections), minus (y) the Aggregate Investor Default Amount and the
Uncovered Dilution Amount for such Monthly Period and (ii) the denominator of
which is the Collateral Amount plus amounts on deposit in Principal Accumulation
Account, each as of the close of business on the last day of such Monthly
Period.

“Pre-Funded Amount” shall mean the amount on deposit in the Pre-Funding Account
from time to time, excluding any investment income on funds on deposit therein.

“Pre-Funding Account” shall mean the account established and maintained pursuant
to Section 4.18(a).

 

14



--------------------------------------------------------------------------------

“Pre-Funding Interest Amount” means, for any Transfer Date during the Funding
Period, the excess, if any, of:

(i) the product of

(A) the Net Interest Obligation,

multiplied by

(B) a fraction, the numerator of which is equal to the Pre-Funded Amount on the
last day of the second preceding Monthly Period (or with respect to the first
Distribution Date, the Closing Date), and the denominator of which is equal to
the outstanding principal amount of the Series 2006-A Notes on the last day of
the second preceding Monthly Period (or with respect to the first Distribution
Date, the Closing Date), over

(ii) the interest and investment earnings on Eligible Investments in the
Pre-Funding Account (net of investment losses and expenses) treated as Available
Finance Charge Collections pursuant to Section 4.18(c) on such Transfer Date.

“Pre-Funding Release Notice” is defined in Section 4.18(d).

“Pre-Funding Release Period” means the period (a) commencing on (and including)
the later of (i) July 1, 2006 and (ii) the first day of the “Controlled
Accumulation Period” (as defined in the Series 2004-B Indenture Supplement) for
the Series 2004-B Notes and (b) ending on (and including) the last day of the
Funding Period.

“Principal Account” is defined in subsection 4.9(a).

“Principal Accumulation Account” is defined in Section 4.9(a).

“Principal Accumulation Account Balance” means, for any date of determination,
the principal amount, if any, on deposit in the Principal Accumulation Account
on such date of determination.

“Principal Accumulation Investment Proceeds” means, with respect to each
Transfer Date, the investment earnings on funds in the Principal Accumulation
Account (net of investment expenses and losses) for the period from and
including the immediately preceding Transfer Date to but excluding such Transfer
Date.

“Principal Collections” means Collections of Principal Receivables.

“Principal Shortfall” is defined in Section 4.8.

“Purchase Agreement” means the Note Purchase Agreement, dated as of April 24,
2006, among World Financial Network National Bank, the Transferor and Barclays
Capital, Inc., as representative of the several initial purchasers identified
therein.

 

15



--------------------------------------------------------------------------------

“QIBs” means “qualified institutional buyers” as defined in Rule 144A under the
Securities Act.

“Quarterly Excess Spread Percentage” means (a) with respect to the June 2006
Distribution Date, the Excess Spread Percentage for such Distribution Date,
(b) with respect to the July 2006 Distribution Date, the percentage equivalent
of a fraction the numerator of which is the sum of (i) the Excess Spread
Percentage for the June 2006 Distribution Date and (ii) the Excess Spread
Percentage with respect to the July 2006 Distribution Date and the denominator
of which is two, (c) with respect to the August 2006 Distribution Date, the
percentage equivalent of a fraction the numerator of which is the sum of (i) the
Excess Spread Percentage for the June 2006 Distribution Date (ii) the Excess
Spread Percentage with respect to the July 2006 Distribution Date and (iii) the
Excess Spread Percentage with respect to the August 2006 Distribution Date and
the denominator of which is three and (d) with respect to the September 2006
Distribution Date and each Distribution Date thereafter, the percentage
equivalent of a fraction the numerator of which is the sum of the Excess Spread
Percentages determined with respect to such Distribution Date and the
immediately preceding two Distribution Dates and the denominator of which is
three.

“Rating Agency” means each of Fitch, Moody’s and Standard & Poor’s.

“Reallocated Principal Collections” means, for any Transfer Date, Investor
Principal Collections applied in accordance with Section 4.6 in an amount not to
exceed the Monthly Principal Reallocation Amount for the related Monthly Period.

“Reassignment Amount” means, for any Transfer Date, after giving effect to any
deposits and distributions otherwise to be made on the related Distribution
Date, the sum of (i) the Note Principal Balance on the related Distribution
Date, plus (ii) Monthly Interest for the related Distribution Date and any
Monthly Interest previously due but not distributed to the Series 2006-A
Noteholders, plus (iii) the amount of Additional Interest, if any, for the
related Distribution Date and any Additional Interest previously due but not
distributed to the Series 2006-A Noteholders on a prior Distribution Date.

“Reference Banks” means four major banks in the London interbank market selected
by the Servicer.

“Regulation S” means Regulation S under the Securities Act.

“Regulation S Global Notes” is defined in subsection 8.2(c)(ii).

“Required Cash Collateral Amount” means, for any date of determination, the
lesser of (a) (i) with respect to any date of determination during the Funding
Period, the sum of (x) $1,750,000; plus (y) 9.25% of the amount of funds
withdrawn from the Pre-Funding Account pursuant to Section 4.18(d) on or prior
to such date of determination or (ii) with respect to any other date of
determination, 3.50% of the Note Principal Balance; and (b) the Note Principal
Balance, minus the Principal Accumulation Account Balance (after taking into
account deposits to the Principal Accumulation Account on such Transfer Date and
payments to be made on the related Distribution Date); provided that during an
Early Amortization Period, the Required Cash Collateral Amount shall equal the
lesser of (i) the amount described in the preceding clause (b)

 

16



--------------------------------------------------------------------------------

and (ii) the Required Cash Collateral Amount on the last day of the Revolving
Period; and provided, further, that the Transferor may reduce the Required Cash
Collateral Amount at any time if the Indenture Trustee has been provided
evidence that the Rating Agency Condition has been satisfied.

“Required Draw Amount” is defined in subsection 4.11(c).

“Required Funding Period Reserve Amount” means (a) with respect to any day
during the Monthly Period immediately preceding the June 2006 Distribution Date
and any day during the Monthly Period immediately preceding the July 2006
Distribution Dates, $1,630,000; (b) with respect to any day during the Monthly
Period immediately preceding the August 2006 Distribution Date, an amount equal
to the product of (i) the Pre-Funded Amount as of the end of the second Monthly
Period preceding such Distribution Date, (ii) the Weighted Average Fixed Rate;
and (iii) 29/360; (c) with respect to any day during the Monthly Period
immediately preceding the September 2006 Distribution Date, an amount equal to
the product of (i) the Pre-Funded Amount as of the end of second Monthly Period
preceding such Distribution Date, (ii) the Weighted Average Fixed Rate and
(iii) 31/360.

“Required Reserve Account Amount” means, for any Transfer Date on or after the
Reserve Account Funding Date, an amount equal to (a) 0.50% of the Note Principal
Balance or (b) any other amount designated by the Transferor; provided, however,
that if such designation is of a lesser amount, the Transferor shall (i) provide
the Servicer and the Indenture Trustee with evidence that the Rating Agency
Condition shall have been satisfied and (ii) deliver to the Indenture Trustee a
certificate of an Authorized Officer to the effect that, based on the facts
known to such officer at such time, in the reasonable belief of the Transferor,
such designation will not cause an Early Amortization Event or an event that,
after the giving of notice or the lapse of time, would cause an Early
Amortization Event to occur with respect to Series 2006-A.

“Required Retained Transferor Percentage” means, for purposes of Series 2006-A,
4%.

“Required Spread Account Amount” means, for any Distribution Date, (a) the
product of (i) the Spread Account Percentage in effect on such date and
(ii) during (x) the Revolving Period, the Collateral Amount, and (y) thereafter,
the Collateral Amount as of the last day of the Revolving Period; provided that
after the occurrence of an Event of Default resulting in acceleration of the
Series 2006-A Notes, the Required Spread Account Amount shall equal the Note
Principal Balance (after taking into account any payments to be made on such
Distribution Date); and provided, further, that, except as described in the
preceding proviso following the acceleration of the Series 2006-A Notes, in no
event will the Required Spread Account Amount exceed the Class C Note Principal
Balance (after taking into account any payments to be made on such Distribution
Date).

“Reserve Account” is defined in subsection 4.10(a).

“Reserve Account Funding Date” means the Transfer Date designated by the
Servicer which occurs not later than (a) the Transfer Date with respect to the
Monthly Period which commences 3 months prior to the commencement of the
Controlled Accumulation Period (which commencement shall be subject to
postponement pursuant to Section 4.14); (b) the first Transfer Date for which
the Quarterly Excess Spread Percentage is less than 2%, but in such event the

 

17



--------------------------------------------------------------------------------

Reserve Account Funding Date shall not be required to occur earlier than the
Transfer Date with respect to the Monthly Period which commences 12 months prior
to the commencement of the Controlled Accumulation Period; (c) the first
Transfer Date for which the Quarterly Excess Spread Percentage is less than 3%,
but in such event the Reserve Account Funding Date shall not be required to
occur earlier than the Transfer Date with respect to the Monthly Period which
commences 6 months prior to the commencement of the Controlled Accumulation
Period; and (d) the first Transfer Date for which the Quarterly Excess Spread
Percentage is less than 4%, but in such event the Reserve Account Funding Date
shall not be required to occur earlier than the Transfer Date with respect to
the Monthly Period which commences 4 months prior to the commencement of the
Controlled Accumulation Period; provided, however, that subject to satisfaction
of the Rating Agency Condition, the Reserve Account Funding Date may be any date
selected by the Servicer.

“Reserve Account Surplus” means, as of any Transfer Date following the Reserve
Account Funding Date, the amount, if any, by which the amount on deposit in the
Reserve Account exceeds the Required Reserve Account Amount.

“Reserve Draw Amount” means, with respect to each Transfer Date relating to the
Controlled Accumulation Period or the first Transfer Date relating to the Early
Amortization Period, the amount, if any, by which the Principal Accumulation
Investment Proceeds for such Distribution Date are less than the Covered Amount
determined as of such Transfer Date.

“Reset Date” means:

(a) each Addition Date and each “Addition Date” (as such term is defined in the
Pooling and Servicing Agreement), in each case relating to Supplemental
Accounts;

(b) each Removal Date and each “Removal Date” (as such term is defined in the
Pooling and Servicing Agreement) on which, if any Series of Notes or any Series
under (and as defined in) the Pooling and Servicing Agreement has been paid in
full, Principal Receivables equal to the Initial Collateral Amount for that
Series are removed from the Receivables Trust;

(c) each date on which there is an increase in the outstanding balance of any
Variable Interest or “Variable Interest” (as such term is defined in the Pooling
and Servicing Agreement); and

(d) each date on which a new Series, Class or subclass of Notes is issued and
each date on which a new “Series” or “Class” (each as defined in the Pooling and
Servicing Agreement) of investor certificates is issued by the Certificate
Trust.

“Revolving Period” means the period beginning on the Closing Date and ending at
the close of business on the day immediately preceding the earlier of the day
the Controlled Accumulation Period commences or the day the Early Amortization
Period commences.

“Rule 144A” means Rule 144A under the Securities Act.

“Rule 144A Global Note” is defined in subsection 8.2(c)(i).

 

18



--------------------------------------------------------------------------------

“Series 2004-B Allocation Percentage” means, for any Monthly Period, the
“Allocation Percentage” as such term is defined in the Series 2004-B Indenture
Supplement for purposes of allocating Principal Collections to Series 2004-B for
such Monthly Period.

“Series 2004-B Indenture Supplement” means the Series 2004-B Indenture
Supplement to Master Indenture, dated as of September 22, 2004, between the
Issuer and the Indenture Trustee.

“Series 2006-A” means the Series of Notes the terms of which are specified in
this Indenture Supplement.

“Series 2006-A Early Amortization Event” is defined in Section 6.1.

“Series 2006-A Final Maturity Date” means the February 2017 Distribution Date.

“Series 2006-A Note” means a Class A Note, a Class M Note, a Class B Note or a
Class C Note.

“Series 2006-A Noteholder” means a Class A Noteholder, a Class M Noteholder, a
Class B Noteholder or a Class C Noteholder.

“Series Account” means, (a) with respect to Series 2006-A, the Finance Charge
Account, the Principal Account, the Principal Accumulation Account, the
Distribution Account, the Pre-Funding Account, the Cash Collateral Account, the
Reserve Account, the Spread Account and the Funding Period Reserve Account and
(b) with respect to any other Series, the “Series Accounts” for such Series as
specified in the Indenture and the applicable Indenture Supplement for such
Series.

“Series Allocation Percentage” means, with respect to any Monthly Period, the
percentage equivalent of a fraction, the numerator of which is the Allocation
Percentage for Finance Charge Collections for that Monthly Period and the
denominator of which is the sum of the Allocation Percentages for Finance Charge
Receivables for all outstanding Series on such date of determination; provided
that if one or more Reset Dates occur in a Monthly Period, the Series Allocation
Percentage for the portion of the Monthly Period falling on and after each such
Reset Date and prior to any subsequent Reset Date will be determined using a
denominator which is equal to the sum of the numerators used in determining the
Allocation Percentage for Finance Charge Receivables for all outstanding Series
as of the close of business on the subject Reset Date.

“Series Servicing Fee Percentage” means 2% per annum.

“Series Termination Date” means the earliest to occur of (a) the date on which
the Note Principal Balance is paid in full, (b) the date on which the Collateral
Amount is reduced to zero and (c) the Series 2006-A Final Maturity Date.

“Servicing Fee Required Amount” means, for any Distribution Date, an amount
equal to the excess of the amount described in subsection 4.4(a)(iv) over the
sum of (a) the Available Finance Charge Collections applied to pay such amount
pursuant to
subsection 4.4(a) and (b) any amount withdrawn from the Cash Collateral Account
and applied to pay such amount pursuant to
subsection 4.11(c).

 

19



--------------------------------------------------------------------------------

“Specified Transferor Amount” means, at any time, the Minimum Transferor Amount
(including the Additional Minimum Transferor Amount, if any) at that time.

“Spread Account” is defined in subsection 4.12(a).

“Spread Account Deficiency” means the excess, if any, of the Required Spread
Account Amount over the Available Spread Account Amount.

“Spread Account Percentage” means, for any Distribution Date, (i) 0.00% if the
Quarterly Excess Spread Percentage on such Distribution Date is greater than or
equal to 6.0%, (ii) 1.25% if the Quarterly Excess Spread Percentage on such
Distribution Date is less than 6.0% and greater than or equal to 5.5%,
(iii) 1.50% if the Quarterly Excess Spread Percentage on such Distribution Date
is less than 5.5% and greater than or equal 5.0%, (iv) 2.25% if the Quarterly
Excess Spread Percentage on such Distribution Date is less than 5.0% and greater
than or equal to 4.5%, (v) 2.75% if the Quarterly Excess Spread Percentage on
such Distribution Date is less than 4.5% and greater than or equal to 4.0%,
(vi) 3.25% if the Quarterly Excess Spread Percentage on such Distribution Date
is less than 4.0% and greater than or equal to 3.0%, (vii) 3.75% if the
Quarterly Excess Spread Percentage on such Distribution Date is less than 3.0%
and greater than or equal to 2.5%, and (viii) 4.25% if the Quarterly Excess
Spread Percentage on such Distribution Date is less than 2.5%; provided, that:

(a) if the Spread Account Percentage for a Distribution Date is greater than
1.50%, then the Spread Account Percentage shall not decrease to a lower
percentage until the first subsequent Distribution Date on which the arithmetic
mean of the Quarterly Excess Spread Percentages for such subsequent Distribution
Date and for the two Distribution Dates immediately prior to such subsequent
Distribution Date is greater than or equal to the lowest Quarterly Excess Spread
Percentage associated with a lower Spread Account Percentage;

(b) if the Spread Account Percentage for a Distribution is equal 1.50%, then the
Spread Account Percentage shall not decrease to a lower percentage until the
first subsequent Distribution Date on which the arithmetic mean of the Quarterly
Excess Spread Percentages for such subsequent Distribution Date and for the
Distribution Date immediately prior to such subsequent Distribution Date is
greater than or equal to the lowest Quarterly Excess Spread Percentage
associated with a lower Spread Account Percentage;

(c) in no event will the Spread Account Percentage decrease by more than one of
the levels specified above between any two Distribution Dates;1

 

 

1

For example, if the Spread Account Percentage on one Distribution Date were
1.50%, then the Spread Account Percentage for the next Distribution Date could
not be less than 1.25%, even if the Quarterly Excess Spread Percentage on such
next Distribution Date were greater than or equal to 6.0%

 

20



--------------------------------------------------------------------------------

(d) if an Early Amortization Event is deemed to occur with respect to Series
2006-A, the Spread Account Percentage shall be 12.5%; and

(e) the Spread Account Percentage may be decreased by the Transferor with the
consent of the Class C Noteholders if the Rating Agency Condition shall have
been satisfied with respect to such decrease.

“Target Amount” is defined in subsection 4.1(b)(i).

“Telerate Page 3750” means the display page currently so designated on the
Moneyline Telerate Service (or such page as may replace that page in that
service for the purpose of displaying comparable rates or prices).

“Temporary Regulation S Global Notes” is defined in Subsection 8.2(c)(ii).

“Trust Base Rate” means, for any Monthly Period, the weighted average for all
outstanding Series of Notes issued by the Issuer, excluding Series 2006-A, of
the “Base Rates” (as defined for each Series in the related Indenture
Supplement), weighted in each case by the outstanding aggregate principal amount
of each such Series of Notes as of the last day of such Monthly Period or, in
the case of any Series that is a Variable Interest, the average aggregate
principal amount of such Series during such Monthly Period; provided that for
purposes of the foregoing calculation, the Monthly Period preceding the first
Distribution Date shall be deemed to be the May 2006 calendar month.

“Trust Portfolio Yield” means, for any Monthly Period, the weighted average for
all outstanding Series of Notes issued by the Issuer, excluding Series 2006-A,
of the “Portfolio Yields” (as defined for each Series in the related Indenture
Supplement), weighted in each case by the outstanding aggregate principal amount
of each such Series of Notes as of the last day of such Monthly Period or, in
the case of any Series that is a Variable Interest, the average aggregate
principal amount of such Series during such Monthly Period; provided that for
purposes of the foregoing calculation, the Monthly Period preceding the first
Distribution Date shall be deemed to be the May 2006 calendar month.

“Weighted Average Fixed Rate” means a per annum rate of 5.526%.

(b) Each capitalized term defined herein shall relate to the Series 2006-A Notes
and no other Series of Notes issued by the Trust, unless the context otherwise
requires. All capitalized terms used herein and not otherwise defined herein
have the meanings ascribed to them in Annex A to the Master Indenture.

(c) The interpretive rules specified in Section 1.2 of the Master Indenture also
apply to this Indenture Supplement. If any term or provision contained herein
shall conflict with or be inconsistent with any term or provision contained in
the Master Indenture, the terms and provisions of this Indenture Supplement
shall be controlling.

 

21



--------------------------------------------------------------------------------

ARTICLE III.

Noteholder Servicing Fee

Section 3.1 Servicing Compensation. The share of the Servicing Fee allocable to
Series 2006-A for any Transfer Date (the “Noteholder Servicing Fee”) shall be
equal to one-twelfth of the product of (a) the Series Servicing Fee Percentage
and (b) the Collateral Amount as of the last day of the Monthly Period preceding
such Transfer Date; provided, however, that with respect to the first Transfer
Date, the Noteholder Servicing Fee shall be equal to $94,444.44. The remainder
of the Servicing Fee shall be paid by the holders of the Transferor Interest or
the noteholders of other Series (as provided in the related Indenture
Supplements) and in no event shall the Trust, the Indenture Trustee or the
Series 2006-A Noteholders be liable for the share of the Servicing Fee to be
paid by the holders of the Transferor Interest or the noteholders of any other
Series.

Section 3.2 Representations and Warranties. The parties hereto agree that the
representations, warranties and covenants set forth in Schedule I shall be a
part of this Indenture Supplement for all purposes.

ARTICLE IV.

Rights of Series 2006-A Noteholders and Allocation and Application of
Collections

Section 4.1 Collections and Allocations

(a) Allocations. Finance Charge Collections, Principal Collections and Defaulted
Receivables allocated to Series 2006-A pursuant to Article VIII of the Indenture
shall be allocated and distributed as set forth in this Article.

(b) Allocations to the Series 2006-A Noteholders. The Servicer shall on the Date
of Processing, allocate to the Series 2006-A Noteholders the following amounts
as set forth below:

(i) Allocations of Finance Charge Collections. The Servicer shall allocate to
the Series 2006-A Noteholders an amount equal to the product of (A) the
Allocation Percentage and (B) the aggregate Finance Charge Collections processed
on such Date of Processing and shall deposit such amount into the Finance Charge
Account, provided that, with respect to each Monthly Period falling in the
Revolving Period (and with respect to that portion of each Monthly Period in the
Controlled Accumulation Period falling on or after the day on which Collections
of Principal Receivables equal to the related Controlled Deposit Amount have
been allocated pursuant to Section 4.1(b)(ii) and deposited pursuant to
Section 4.1(c)), so long as the Available Cash Collateral Amount is not less
than the Required Cash Collateral Amount on such Date of Processing, Collections
of Finance Charge Receivables shall be transferred into the Finance Charge
Account only until such time as the aggregate amount so deposited equals the sum
(the “Target Amount”) of (A) the Net Interest Obligation for the related
Distribution Date, (B) if WFN is not the Servicer, the Noteholder Servicing Fee
(and if WFN is the Servicer, then amounts that otherwise would have been
transferred into the Finance

 

22



--------------------------------------------------------------------------------

Charge Account pursuant to this clause (B) shall instead be returned to WFN as
payment of the Noteholder Servicing Fee), (C) any amount required to be
deposited in the Reserve Account, the Spread Account and the Cash Collateral
Account on the related Transfer Date and (D) if the Excess Spread Percentage for
the preceding Monthly Period was less than 3%, the sum of Investor Default
Amounts and any Investor Uncovered Dilution Amounts for the portion of the
current the Monthly Period that has elapsed through such Date of Processing;
provided further, that, notwithstanding the preceding proviso, if on any
Business Day the Servicer determines that the Target Amount for a Monthly Period
exceeds the Target Amount for that Monthly Period as previously calculated by
Servicer, then (x) Servicer shall (on the same Business Day) inform Transferor
of such determination, and (y) within two Business Days of receiving such notice
Transferor shall deposit into the Finance Charge Account funds in an amount
equal to the amount of Collections of Finance Charge Receivables allocated to
the Noteholders for that Monthly Period but not deposited into the Finance
Charge Account due to the operation of the preceding proviso (but not in excess
of the amount required so that the aggregate amount deposited for the subject
Monthly Period equals the Target Amount); and provided, further, if on any
Transfer Date the Transferor Amount is less than the Specified Transferor Amount
after giving effect to all transfers and deposits on that Transfer Date,
Transferor shall, on that Transfer Date, deposit into the Principal Account
funds in an amount equal to the amounts of Available Finance Charge Collections
that are required to be treated as Available Principal Collections pursuant to
Section 4.4(a)(vi) and (vii) but are not available from funds in the Finance
Charge Account as a result of the operation of second preceding proviso.

With respect to any Monthly Period when deposits of Collections of Finance
Charge Receivables into the Finance Charge Account are limited to deposits up to
the Target Amount in accordance with clause (i) above, notwithstanding such
limitation: (1) “Reallocated Principal Collections” for the related Transfer
Date shall be calculated as if the full amount of Finance Charge Collections
allocated to the Noteholders during that Monthly Period had been deposited in
the Finance Charge Account and applied on such Transfer Date in accordance with
Section 4.4(a); and (2) Collections of Finance Charge Receivables released to
Transferor pursuant to such Section 4.1(b)(i) shall be deemed, for purposes of
all calculations under this Indenture Supplement, to have been retained in the
Finance Charge Account and applied to the items specified in Sections 4.4(a) to
which such amounts would have been applied (and in the priority in which they
would have been applied) had such amounts been available in the Finance Charge
Account on such Transfer Date. To avoid doubt, the calculations referred to in
the preceding clause (2) include the calculations required by clause (d) of the
definition of Collateral Amount and by the definition of Portfolio Yield.

 

23



--------------------------------------------------------------------------------

(ii) Allocations of Principal Collections. The Servicer shall allocate to the
Series 2006-A Noteholders the following amounts as set forth below:

(x) Allocations During the Revolving Period.

(1) During the Revolving Period an amount equal to the product of the Allocation
Percentage and the aggregate amount of Principal Collections processed on such
Date of Processing, shall be allocated to the Series 2006-A Noteholders and
first, if any other Principal Sharing Series is outstanding and in its
accumulation period or amortization period, retained in the Principal Account
for application, to the extent necessary, as Shared Principal Collections to
other Principal Sharing Series on the related Distribution Date, second
deposited in the Excess Funding Account to the extent necessary so that the
Transferor Amount is not less than the Specified Transferor Amount and third
paid to the holders of the Transferor Interest.

(2) With respect to each Monthly Period falling in the Revolving Period, to the
extent that Collections of Principal Receivables allocated to the Series 2006-A
Noteholders pursuant to this subsection 4.1(b)(ii) are paid to Transferor,
Transferor shall make an amount equal to the Reallocated Principal Collections
for the related Transfer Date available on that Transfer Date for application in
accordance with Section 4.6.

(y) Allocations During the Controlled Accumulation Period. During the Controlled
Accumulation Period an amount equal to the product of the Allocation Percentage
and the aggregate amount of Principal Collections processed on such Date of
Processing (the product for any such date is hereinafter referred to as a
“Percentage Allocation”) shall be allocated to the Series 2006-A Noteholders and
transferred to the Principal Account until applied as provided herein; provided,
however, that if the sum of such Percentage Allocation and all preceding
Percentage Allocations with respect to the same Monthly Period exceeds the
Controlled Deposit Amount during the Controlled Accumulation Period for the
related Distribution Date, then such excess shall not be treated as a Percentage
Allocation and shall be first, if any other Principal Sharing Series is
outstanding and in its accumulation period or amortization period, retained in
the Principal Account for application, to the extent necessary, as Shared
Principal Collections to other Principal Sharing Series on the related
Distribution Date, second deposited in the Excess Funding Account to the extent
necessary so that the Transferor Amount is not less than the Specified
Transferor Amount and third paid to the holders of the Transferor Interest.

(z) Allocations During the Early Amortization Period. During the Early
Amortization Period, an amount equal to the product of the Allocation Percentage
and the aggregate amount of Principal Collections processed on such Date of
Processing shall be allocated to the Series 2006-A Noteholders and transferred
to the Principal Account until applied as provided herein; provided, however,
that after the date on which an amount of such Principal Collections equal to
the Note Principal Balance has been deposited into the Principal Account such
amount shall be first, if any other Principal Sharing Series is outstanding and
in its accumulation period or amortization period, retained in the Principal
Account for application, to the extent necessary, as Shared Principal
Collections to other Principal Sharing Series on the related Distribution Date,
second deposited in the Excess Funding Account to the extent necessary so that
the Transferor Amount is not less than the Specified Transferor Amount and third
paid to the holders of the Transferor Interest.

 

24



--------------------------------------------------------------------------------

(c) During any period when Servicer is permitted by Section 4.3 of the Pooling
and Servicing Agreement or Section 8.4 of the Indenture to make a single monthly
deposit to the Collection Account, amounts allocated to the Noteholders pursuant
to
Sections 4.1(a) and (b) with respect to any Monthly Period need not be deposited
into the Collection Account or any Series Account prior to the related Transfer
Date, and, when so deposited, (x) may be deposited net of any amounts required
to be distributed to Transferor and, if WFN is Servicer, Servicer, and (y) shall
be deposited into the Finance Charge Account (in the case of Collections of
Finance Charge Receivables) and the Principal Account (in the case of
Collections of Principal Receivables (not including any Shared Principal
Collections allocated to Series 2006-A pursuant to Section 4.15 of the Pooling
and Servicing Agreement or Section 8.5 of the Indenture)).

(d) On any date, Servicer may withdraw from the Collection Account or any Series
Account any amounts inadvertently deposited in such account that should have not
been so deposited.

Section 4.2 Determination of Monthly Interest.

(a) The amount of monthly interest (“Class A Monthly Interest”) distributable
from the Distribution Account with respect to the Class A Notes on any
Distribution Date shall be an amount equal to the product of (i) (A) a fraction,
the numerator of which is the actual number of days in the related Distribution
Period and the denominator of which is 360, times (B) the Class A Note Interest
Rate in effect with respect to the related Distribution Period and (ii) the
Class A Note Principal Balance as of the close of business on the last day of
the preceding Monthly Period (or, with respect to the initial Distribution Date,
the Class A Note Initial Principal Balance).

On the Determination Date preceding each Distribution Date, the Servicer shall
determine the excess, if any (the “Class A Deficiency Amount”), of (x) the
aggregate amount accrued pursuant to this Section 4.2(a) as of the prior
Distribution Date over (y) the amount actually transferred from the Distribution
Account for payment of such amount. If the Class A Deficiency Amount for any
Distribution Date is greater than zero, on each subsequent Distribution Date
until such Class A Deficiency Amount is fully paid, an additional amount (“Class
A Additional Interest”) equal to the product of (i) (A) a fraction, the
numerator of which is the actual number of days in the related Distribution
Period and the denominator of which is 360, times (B) the Class A Note Interest
Rate in effect with respect to the related Distribution Period plus 2% per annum
and (ii) such Class A Deficiency Amount (or the portion thereof which has not
been paid to the Class A Noteholders) shall be payable as provided herein with
respect to the Class A Notes. Notwithstanding anything to the contrary herein,
Class A Additional Interest shall be payable or distributed to the Class A
Noteholders only to the extent permitted by applicable law.

(b) The amount of monthly interest (“Class M Monthly Interest”) distributable
from the Distribution Account with respect to the Class M Notes on any
Distribution Date shall be an amount equal to the product of (i) (A) a fraction,
the numerator of which is the actual number of days in the related Distribution
Period and the denominator of which is 360, times (B) the Class M Note Interest
Rate in effect with respect to the related Distribution Period and (ii) the
Class M Note Principal Balance as of the close of business on the last day of
the preceding Monthly Period (or, with respect to the initial Distribution Date,
the Class M Note Initial Principal Balance).

 

25



--------------------------------------------------------------------------------

On the Determination Date preceding each Distribution Date, the Servicer shall
determine the excess, if any (the “Class M Deficiency Amount”), of (x) the
aggregate amount accrued pursuant to this Section 4.2(b) as of the prior
Distribution Date over (y) the amount of funds actually transferred from the
Distribution Account for payment of such amount. If the Class M Deficiency
Amount for any Distribution Date is greater than zero, on each subsequent
Distribution Date until such Class M Deficiency Amount is fully paid, an
additional amount (“Class M Additional Interest”) equal to the product of
(i) (A) a fraction, the numerator of which is the actual number of days in the
related Distribution Period and the denominator of which is 360, times (B) the
Class M Note Interest Rate in effect with respect to the related Distribution
Period plus 2% per annum and (ii) such Class M Deficiency Amount (or the portion
thereof which has not been paid to the Class M Noteholders) shall be payable as
provided herein with respect to the Class M Notes. Notwithstanding anything to
the contrary herein, Class M Additional Interest shall be payable or distributed
to the Class M Noteholders only to the extent permitted by applicable law.

(c) The amount of monthly interest (“Class B Monthly Interest”) distributable
from the Distribution Account with respect to the Class B Notes on any
Distribution Date shall be an amount equal to the product of (i) (A) a fraction,
the numerator of which is the actual number of days in the related Distribution
Period and the denominator of which is 360, times (B) the Class B Note Interest
Rate in effect with respect to the related Distribution Period and (ii) the
Class B Note Principal Balance as of the close of business on the last day of
the preceding Monthly Period (or, with respect to the initial Distribution Date,
the Class B Note Initial Principal Balance).

On the Determination Date preceding each Distribution Date, the Servicer shall
determine the excess, if any (the “Class B Deficiency Amount”), of (x) the
aggregate amount accrued pursuant to this Section 4.2(c) as of the prior
Distribution Date over (y) the amount of funds actually transferred from the
Distribution Account for payment of such amount. If the Class B Deficiency
Amount for any Distribution Date is greater than zero, on each subsequent
Distribution Date until such Class B Deficiency Amount is fully paid, an
additional amount (“Class B Additional Interest”) equal to the product of
(i) (A) a fraction, the numerator of which is the actual number of days in the
related Distribution Period and the denominator of which is 360, times (B) the
Class B Note Interest Rate in effect with respect to the related Distribution
Period plus 2% per annum and (ii) such Class B Deficiency Amount (or the portion
thereof which has not been paid to the Class B Noteholders) shall be payable as
provided herein with respect to the Class B Notes. Notwithstanding anything to
the contrary herein, Class B Additional Interest shall be payable or distributed
to the Class B Noteholders only to the extent permitted by applicable law.

(d) The amount of monthly interest (“Class C Monthly Interest”) distributable
from the Distribution Account with respect to the Class C Notes on any
Distribution Date shall be an amount equal to the product of (i) (A) a fraction,
the numerator of which is the actual number of days in the related Distribution
Period and the denominator of which is 360, times (B) the Class C Note Interest
Rate in effect with respect to the related Distribution Period and (ii) the
Class C Note Principal Balance as of the close of business on the last day of
the preceding Monthly Period (or, with respect to the initial Distribution Date,
the Class C Note Initial Principal Balance).

 

26



--------------------------------------------------------------------------------

On the Determination Date preceding each Distribution Date, the Servicer shall
determine the excess, if any (the “Class C Deficiency Amount”), of (x) the
aggregate amount accrued pursuant to this Section 4.2(d) as of the prior
Distribution Date over (y) the amount of funds actually transferred from the
Distribution Account for payment of such amount. If the Class C Deficiency
Amount for any Distribution Date is greater than zero, on each subsequent
Distribution Date until such Class C Deficiency Amount is fully paid, an
additional amount (“Class C Additional Interest”) equal to the product of
(i) (A) a fraction, the numerator of which is the actual number of days in the
related Distribution Period and the denominator of which is 360, times (B) the
Class C Note Interest Rate in effect with respect to the related Distribution
Period plus 2% per annum and (ii) such Class C Deficiency Amount (or the portion
thereof which has not been paid to the Class C Noteholders) shall be payable as
provided herein with respect to the Class C Notes. Notwithstanding anything to
the contrary herein, Class C Additional Interest shall be payable or distributed
to the Class C Noteholders only to the extent permitted by applicable law.

Section 4.3 Determination of Monthly Principal. The amount of monthly principal
to be transferred from the Principal Account with respect to the Notes on each
Transfer Date (the “Monthly Principal”), beginning with the Transfer Date in the
month following the month in which the Controlled Accumulation Period or, if
earlier, the Early Amortization Period, begins, shall be equal to the least of
(i) the Available Principal Collections on deposit in the Principal Account with
respect to such Transfer Date, (ii) for each Transfer Date with respect to the
Controlled Accumulation Period, the Controlled Deposit Amount for such Transfer
Date, (iii) the Collateral Amount (after taking into account any adjustments to
be made on such Distribution Date pursuant to Sections 4.5 and 4.6) prior to any
deposit into the Principal Accumulation Account on such Transfer Date, and
(iv) the Note Principal Balance, minus any amount already on deposit in the
Principal Accumulation Account on such Transfer Date.

Section 4.4 Application of Available Finance Charge Collections and Available
Principal Collections. On or before each Transfer Date, the Servicer shall
instruct the Indenture Trustee in writing (which writing shall be substantially
in the form of
Exhibit I) to withdraw and the Indenture Trustee, acting in accordance with such
instructions, shall withdraw on such Transfer Date or related Distribution Date,
as applicable, to the extent of available funds, the amount required to be
withdrawn from the Finance Charge Account, the Principal Account, the Principal
Accumulation Account and the Distribution Account as follows:

(a) On each Transfer Date, an amount equal to the Available Finance Charge
Collections with respect to the related Distribution Date will be distributed or
deposited in the following priority:

(i) on a pari passu basis based on the amounts owing to the Class A Noteholders
and the Class A Counterparty pursuant to this subsection 4.4(a)(i): (A) an
amount equal to Class A Monthly Interest for such Distribution Date, plus any
Class A Deficiency Amount, plus the amount of any Class A Additional Interest
for such

 

27



--------------------------------------------------------------------------------

Distribution Date, plus the amount of any Class A Additional Interest previously
due but not distributed to Class A Noteholders on a prior Distribution Date
shall be deposited by the Servicer or Indenture Trustee into the Distribution
Account, and (B) any Class A Net Swap Payment for such Distribution Date shall
be paid to the Class A Swap Counterparty;

(ii) on a pari passu basis based on the amounts owing to the Class M Noteholders
and the Class M Counterparty pursuant to this subsection 4.4(a)(ii): (A) an
amount equal to Class M Monthly Interest for such Distribution Date, plus any
Class M Deficiency Amount, plus the amount of any Class M Additional Interest
for such Distribution Date, plus the amount of any Class M Additional Interest
previously due but not distributed to Class M Noteholders on a prior
Distribution Date shall be deposited by the Servicer or Indenture Trustee into
the Distribution Account, and (B) any Class M Net Swap Payment for such
Distribution Date shall be paid to the Class M Swap Counterparty;

(iii) on a pari passu basis based on the amounts owing to the Class B
Noteholders and the Class B Counterparty pursuant to this subsection
4.4(a)(iii): (A) an amount equal to Class B Monthly Interest for such
Distribution Date, plus any Class B Deficiency Amount, plus the amount of any
Class B Additional Interest for such Distribution Date, plus the amount of any
Class B Additional Interest previously due but not distributed to Class B
Noteholders on a prior Distribution Date shall be deposited by the Servicer or
Indenture Trustee into the Distribution Account, and (B) any Class B Net Swap
Payment for such Distribution Date shall be paid to the Class B Swap
Counterparty;

(iv) an amount equal to the Noteholder Servicing Fee for such Transfer Date,
plus the amount of any Noteholder Servicing Fee previously due but not
distributed to the Servicer on a prior Transfer Date, shall be distributed to
the Servicer;

(v) on a pari passu basis based on the amounts owing to the Class C Noteholders
and the Class C Counterparty pursuant to this subsection 4.4(a)(v): (A) an
amount equal to Class C Monthly Interest for such Distribution Date, plus any
Class C Deficiency Amount, plus the amount of any Class C Additional Interest
for such Distribution Date, plus the amount of any Class C Additional Interest
previously due but not distributed to the Class C Noteholders on a prior
Distribution Date shall be deposited by the Servicer or Indenture Trustee into
the Distribution Account, and (B) any Class C Net Swap Payment for such
Distribution Date shall be paid to the Class C Counterparty;

(vi) an amount equal to the Aggregate Investor Default Amount and any Investor
Uncovered Dilution Amount for such Distribution Date shall be treated as a
portion of Available Principal Collections for such Distribution Date and,
during the Controlled Accumulation Period or the Early Amortization Period,
deposited into the Principal Account on the related Transfer Date;

(vii) an amount equal to the sum of the aggregate amount of Investor Charge-Offs
and the amount of Reallocated Principal Collections which have not been
previously reimbursed pursuant to this subsection (vii) shall be treated as a
portion of Available Principal Collections for such Distribution Date;

 

28



--------------------------------------------------------------------------------

(viii) an amount equal to the excess, if any, of the Required Cash Collateral
Amount over the Available Cash Collateral Amount shall be deposited into the
Cash Collateral Account as provided in Section 4.11(b);

(ix) on each Transfer Date during the Funding Period, an amount equal to the
excess, if any, of the Required Funding Period Reserve Amount over the Available
Funding Period Reserve Amount shall be deposited into the Funding Period Reserve
Account as provided in Section 4.19(c);

(x) on each Transfer Date from and after the Reserve Account Funding Date, but
prior to the date on which the Reserve Account terminates as described in
Section 4.10(f), an amount up to the excess, if any, of the Required Reserve
Account Amount over the Available Reserve Account Amount shall be deposited into
the Reserve Account as provided in
Section 4.10(a);

(xi) an amount equal to the amounts required to be deposited in the Spread
Account pursuant to Section 4.12(f) shall be deposited into the Spread Account
as provided in Section 4.12(f);

(xii) on a pari passu basis based on the amounts owing to each Counterparty
pursuant to this subsection 4.4(a)(xii): (A) an amount equal to any partial or
early termination payments or other additional payments owed to the Class A
Counterparty under the Class A Swap shall be paid to the Class A Counterparty,
(B) an amount equal to any partial or early termination payments or other
additional payments owed to the Class M Counterparty under the Class M Swap
shall be paid to the Class M Counterparty, (C) an amount equal to any partial or
early termination payments or other additional payments owed to the Class B
Counterparty under the Class B Swap shall be paid to the Class B Counterparty
and (D) an amount equal to any partial or early termination payments or other
additional payments owed to the Class C Counterparty under the Class C Swap
shall be paid to the Class C Counterparty;

(xiii) an amount equal to any other payments owed to the Class C Noteholders
under the Class C Note Purchase Agreement shall be paid to the Class C
Noteholders;

(xiv) any amounts designated in writing by the Transferor to the Servicer and
Indenture Trustee as amounts to be paid from Available Finance Charge
Collections shall be paid in accordance with the Transferor’s instructions; and

(xv) the balance, if any, will constitute a portion of Excess Finance Charge
Collections for such Distribution Date.

(b) On each Transfer Date with respect to the Revolving Period, an amount equal
to the Available Principal Collections for the related Monthly Period shall be
treated as Shared Principal Collections and applied in accordance with
Section 8.5 of the Indenture.

 

29



--------------------------------------------------------------------------------

(c) On each Transfer Date with respect to the Controlled Accumulation Period or
the Early Amortization Period, an amount equal to the Available Principal
Collections for the related Monthly Period shall be distributed or deposited in
the following order of priority:

(i) during the Controlled Accumulation Period, an amount equal to the Monthly
Principal for such Transfer Date shall be deposited into the Principal
Accumulation Account;

(ii) during the Early Amortization Period, an amount equal to the Monthly
Principal for such Transfer Date shall be deposited into the Distribution
Account on such Transfer Date and on each subsequent Transfer Date for payment
to the Class A Noteholders on the related Distribution Date until the Class A
Note Principal Balance has been paid in full;

(iii) during the Early Amortization Period, after giving effect to the
distribution referred to in clause (ii) above, an amount equal to the Monthly
Principal remaining, if any, shall be deposited into the Distribution Account on
such Transfer Date and on each subsequent Transfer Date for payment to the Class
M Noteholders on the related Distribution Date until the Class M Note Principal
Balance has been paid in full;

(iv) during the Early Amortization Period, after giving effect to the
distribution referred to in clauses (ii) and (iii) above, an amount equal to the
Monthly Principal remaining, if any, shall be deposited into the Distribution
Account on such Transfer Date and on each subsequent Transfer Date for payment
to the Class B Noteholders on the related Distribution Date until the Class B
Note Principal Balance has been paid in full;

(v) during the Early Amortization Period, after giving effect to the
distributions referred to in clauses (ii), (iii) and (iv) above, an amount equal
to the Monthly Principal remaining, if any, shall be deposited into the
Distribution Account on such Transfer Date and on each subsequent Transfer Date
for payment to the Class C Noteholders on the related Distribution Date until
the Class C Note Principal Balance has been paid in full; and

(vi) in the case of each of the Controlled Accumulation Period and the Early
Amortization Period, the balance of such Available Principal Collections
remaining after application in accordance with clauses (i) through (v) above
shall be treated as Shared Principal Collections and applied in accordance with
Section 8.5 of the Indenture.

(d) On each Distribution Date, the Indenture Trustee shall pay in accordance
with Section 5.2 to the Class A Noteholders from the Distribution Account, the
amount deposited into the Distribution Account pursuant to Section 4.4(a)(i) on
the preceding Transfer Date, to the Class M Noteholders from the Distribution
Account, the amount deposited into the Distribution Account pursuant to
Section 4.4(a)(ii), to the Class B Noteholders from the Distribution Account,
the amount deposited into the Distribution Account pursuant to
Section 4.4(a)(iii) and to the Class C Noteholders from the Distribution
Account, the amount deposited into the Distribution Account pursuant to
Section 4.4(a)(v).

 

30



--------------------------------------------------------------------------------

(e) On the earlier to occur of (i) the first Transfer Date with respect to the
Early Amortization Period and (ii) the Transfer Date immediately preceding the
Expected Principal Payment Date, the Indenture Trustee, acting in accordance
with instructions from the Servicer, shall withdraw from the Principal
Accumulation Account and deposit into the Distribution Account amounts necessary
to pay first, to the Class A Noteholders, an amount equal to the Class A Note
Principal Balance, second, to the Class M Noteholders, an amount equal to the
Class M Note Principal Balance, third, to the Class B Noteholders, an amount
equal to the Class B Note Principal Balance, and fourth, to the Class C
Noteholders, an amount equal to the Class C Note Principal Balance. The
Indenture Trustee, acting in accordance with the instructions of the Servicer,
shall in accordance with Section 5.2 pay from the Distribution Account to the
Class A Noteholders, the Class M Noteholders, the Class B Noteholders and the
Class C Noteholders, as applicable, the amounts deposited for the account of
such Noteholders into the Distribution Account pursuant to this subsection
4.4(e).

Section 4.5 Investor Charge-Offs. On each Determination Date, the Servicer shall
calculate the Aggregate Investor Default Amount and any Investor Uncovered
Dilution Amount for the related Distribution Date. If, on any Distribution Date,
the sum of the Aggregate Investor Default Amount and any Investor Uncovered
Dilution Amount for such Distribution Date exceeds the sum of the amount of
Available Finance Charge Collections and the amount withdrawn from the Cash
Collateral Account allocated with respect thereto pursuant to subsection
4.4(a)(vi) and 4.11(c), respectively, with respect to such Distribution Date,
the Collateral Amount will be reduced (but not below zero) by the amount of such
excess (such reduction, an “Investor Charge-Off”).

Section 4.6 Reallocated Principal Collections. On each Transfer Date, the
Servicer shall apply, or shall instruct the Indenture Trustee in writing to
apply, Reallocated Principal Collections with respect to that Transfer Date, to
fund any deficiency pursuant to and in the priority set forth in subsections
4.4(a)(i), (ii), (iii), (iv) and (v)(B), after giving effect to any withdrawal
from the Cash Collateral Account or the Spread Account to cover such payments.
On each Transfer Date, the Collateral Amount shall be reduced by the amount of
Reallocated Principal Collections for such Transfer Date.

Section 4.7 Excess Finance Charge Collections. Series 2006-A shall be an Excess
Allocation Series with respect to Group One only. For this purpose, each
outstanding series of certificates issued by World Financial Network Master
Trust (other than series represented by the Collateral Certificate) shall be
deemed to be a Series in Group One. Subject to Section 8.6 of the Indenture,
Excess Finance Charge Collections with respect to the Excess Allocation Series
in Group One for any Transfer Date will be allocated to Series 2006-A in an
amount equal to the product of (x) the aggregate amount of Excess Finance Charge
Collections with respect to all the Excess Allocation Series in Group One for
such Distribution Date and (y) a fraction, the numerator of which is the Finance
Charge Shortfall for Series 2006-A for such Distribution Date and the
denominator of which is the aggregate amount of Finance Charge Shortfalls for
all the Excess Allocation Series in Group One for such Distribution Date. The
“Finance Charge Shortfall” for Series 2006-A for any Distribution Date will be
equal to the excess, if any, of (a) the full amount required to be paid, without
duplication, pursuant to subsections 4.4(a)(i) through (xiii) on such
Distribution Date over (b) the Available Finance Charge Collections with respect
to such Distribution Date (excluding any portion thereof attributable to Excess
Finance Charge Collections).

 

31



--------------------------------------------------------------------------------

Section 4.8 Shared Principal Collections. Subject to Section 4.4 of the Pooling
and Servicing Agreement and Section 8.5 of the Indenture, Shared Principal
Collections allocable to Series 2006-A on any Transfer Date will be equal to the
product of (x) the aggregate amount of Shared Principal Collections with respect
to all Principal Sharing Series for such Transfer Date and (y) a fraction, the
numerator of which is the Principal Shortfall for Series 2006-A for such
Transfer Date and the denominator of which is the aggregate amount of Principal
Shortfalls for all the Series which are Principal Sharing Series for such
Transfer Date. For this purpose, each outstanding series of certificates issued
by World Financial Network Master Trust (other than series represented by the
Collateral Certificate) shall be deemed to be a Principal Sharing Series. The
“Principal Shortfall” for Series 2006-A will be equal to (a) for any Transfer
Date with respect to the Revolving Period or the Early Amortization Period,
zero, and (b) for any Transfer Date with respect to the Controlled Accumulation
Period, the excess, if any, of the Controlled Deposit Amount with respect to
such Transfer Date over the amount of Available Principal Collections for such
Transfer Date (excluding any portion thereof attributable to Shared Principal
Collections).

Section 4.9 Certain Series Accounts.

(a) The Indenture Trustee shall establish and maintain with an Eligible
Institution, which may be the Indenture Trustee in the name of the Trust, on
behalf of the Trust, for the benefit of the Series 2006-A Noteholders, four
segregated trust accounts (the “Finance Charge Account”, the “Principal
Account”, the “Principal Accumulation Account” and the “Distribution Account”),
bearing a designation clearly indicating that the funds deposited therein are
held for the benefit of the Series 2006-A Noteholders. The Indenture Trustee
shall possess all right, title and interest in all funds on deposit from time to
time in the Finance Charge Account, the Principal Account, the Principal
Accumulation Account and the Distribution Account and in all proceeds thereof.
The Finance Charge Account, the Principal Account, the Principal Accumulation
Account and the Distribution Account shall be under the sole dominion and
control of the Indenture Trustee for the benefit of the Series 2006-A
Noteholders. If at any time the institution holding the Finance Charge Account,
the Principal Account, the Principal Accumulation Account and the Distribution
Account ceases to be an Eligible Institution, the Transferor shall notify the
Indenture Trustee in writing, and the Indenture Trustee upon being notified (or
the Servicer on its behalf) shall, within ten (10) Business Days, establish a
new Finance Charge Account, a new Principal Account, a new Principal
Accumulation Account and a new Distribution Account meeting the conditions
specified above with an Eligible Institution, and shall transfer any cash or any
investments to such new Finance Charge Account, new Principal Account, new
Principal Accumulation Account and new Distribution Account. The Indenture
Trustee, at the written direction of the Servicer, shall (i) make withdrawals
from the Finance Charge Account, the Principal Account, the Principal
Accumulation Account and the Distribution Account from time to time, in the
amounts and for the purposes set forth in this Indenture Supplement, and (ii) on
each Transfer Date (from and after the commencement of the Controlled
Accumulation Period) prior to the termination of the Principal Accumulation
Account, make deposits into the Principal Accumulation Account in the amounts
specified in, and otherwise in accordance with, subsection 4.4(c)(i). Indenture
Trustee at all times shall maintain accurate records reflecting each transaction
in the Finance Charge Account, the Principal Account, the Principal Accumulation
Account and the Distribution Account.

 

32



--------------------------------------------------------------------------------

(b) Funds on deposit in the Finance Charge Account, the Principal Account, the
Principal Accumulation Account and the Distribution Account, from time to time
shall be invested and reinvested at the direction of the Servicer by the
Indenture Trustee in Eligible Investments that will mature so that such funds
will be available for withdrawal on or prior to the following Transfer Date.

On each Transfer Date with respect to the Controlled Accumulation Period and on
the first Transfer Date with respect to the Early Amortization Period, the
Indenture Trustee, acting at the Servicer’s direction given on or before such
Transfer Date, shall transfer from the Principal Accumulation Account to the
Finance Charge Account the Principal Accumulation Investment Proceeds on deposit
in the Principal Accumulation Account for application as Available Finance
Charge Collections in accordance with Section 4.4.

Principal Accumulation Investment Proceeds (including reinvested interest) shall
not be considered part of the amounts on deposit in the Principal Accumulation
Account for purposes of this Indenture Supplement.

Section 4.10 Reserve Account.

(a) The Indenture Trustee shall establish and maintain with an Eligible
Institution, which may be the Indenture Trustee in the name of the Trust, on
behalf of the Trust, for the benefit of the Series 2006-A Noteholders, a
segregated trust account (the “Reserve Account”), bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Series 2006-A Noteholders. The Indenture Trustee shall possess all right, title
and interest in all funds on deposit from time to time in the Reserve Account
and in all proceeds thereof. The Reserve Account shall be under the sole
dominion and control of the Indenture Trustee for the benefit of the Series
2006-A Noteholders. If at any time the institution holding the Reserve Account
ceases to be an Eligible Institution, the Transferor shall notify the Indenture
Trustee, and the Indenture Trustee upon being notified (or the Servicer on its
behalf) shall, within ten (10) Business Days, establish a new Reserve Account
meeting the conditions specified above with an Eligible Institution, and shall
transfer any cash or any investments to such new Reserve Account. The Indenture
Trustee, at the direction of the Servicer, shall (i) make withdrawals from the
Reserve Account from time to time in an amount up to the Available Reserve
Account Amount at such time, for the purposes set forth in this Indenture
Supplement, and (ii) on each Transfer Date (from and after the Reserve Account
Funding Date) prior to termination of the Reserve Account, make a deposit into
the Reserve Account in the amount specified in, and otherwise in accordance
with, subsection 4.4(a)(x).

(b) Funds on deposit in the Reserve Account shall be invested at the written
direction of the Servicer by the Indenture Trustee in Eligible Investments.
Funds on deposit in the Reserve Account on any Transfer Date, after giving
effect to any withdrawals from the Reserve Account on such Transfer Date, shall
be invested in such investments that will mature so that such funds will be
available for withdrawal on or prior to the following Transfer Date.

 

33



--------------------------------------------------------------------------------

On each Transfer Date, all interest and earnings (net of losses and investment
expenses) accrued since the preceding Transfer Date on funds on deposit in the
Reserve Account shall be retained in the Reserve Account (to the extent that the
Available Reserve Account Amount is less than the Required Reserve Account
Amount) and the balance, if any, shall be deposited into the Finance Charge
Account and included in Available Finance Charge Collections for such Transfer
Date. For purposes of determining the availability of funds or the balance in
the Reserve Account for any reason under this Indenture Supplement, except as
otherwise provided in the preceding sentence, investment earnings on such funds
shall be deemed not to be available or on deposit.

(c) On or before each Transfer Date with respect to the Controlled Accumulation
Period and on or before the first Transfer Date with respect to the Early
Amortization Period, the Servicer shall calculate the Reserve Draw Amount;
provided, however, that such amount will be reduced to the extent that funds
otherwise would be available for deposit in the Reserve Account under
Section 4.4(a)(x) with respect to such Transfer Date.

(d) If for any Transfer Date the Reserve Draw Amount is greater than zero, the
Reserve Draw Amount, up to the Available Reserve Account Amount, shall be
withdrawn from the Reserve Account on such Transfer Date by the Indenture
Trustee (acting in accordance with the written instructions of the Servicer) and
deposited into the Finance Charge Account for application as Available Finance
Charge Collections for such Transfer Date.

(e) If the Reserve Account Surplus on any Transfer Date, after giving effect to
all deposits to and withdrawals from the Reserve Account with respect to such
Transfer Date, is greater than zero, the Indenture Trustee, acting in accordance
with the written instructions of the Servicer, shall withdraw from the Reserve
Account an amount equal to such Reserve Account Surplus and (i) deposit such
amounts in the Spread Account, to the extent that funds on deposit in the Spread
Account are less than the Required Spread Account Amount, and (ii) distribute
any such amounts remaining after application pursuant to subsection 4.10(e)(i)
to the holders of the Transferor Interest.

(f) Upon the earliest to occur of (i) the termination of the Trust pursuant to
Article VIII of the Trust Agreement, (ii) the first Transfer Date relating to
the Early Amortization Period and (iii) the Transfer Date immediately preceding
the Expected Principal Payment Date, the Indenture Trustee, acting in accordance
with the instructions of the Servicer, after the prior payment of all amounts
owing to the Series 2006-A Noteholders that are payable from the Reserve Account
as provided herein, shall withdraw from the Reserve Account all amounts, if any,
on deposit in the Reserve Account and (i) deposit such amounts in the Spread
Account, to the extent that funds on deposit in the Spread Account are less than
the Required Spread Account Amount, and (ii) distribute any such amounts
remaining after application pursuant to subsection 4.10(f)(i) to the holders of
the Transferor Interest. The Reserve Account shall thereafter be automatically
terminated for purposes of this Indenture Supplement.

 

34



--------------------------------------------------------------------------------

Section 4.11 Cash Collateral Account.

(a) The Indenture Trustee shall establish and maintain with an Eligible
Institution, which may be the Indenture Trustee in the name of the Trust, on
behalf of the Trust, for the benefit of the Series 2006-A Noteholders, a
segregated trust account (the “Cash Collateral Account”), bearing a designation
clearly indicating that the funds deposited therein are held for the benefit of
the Series 2006-A Noteholders. The Indenture Trustee shall possess all right,
title and interest in all funds on deposit from time to time in the Cash
Collateral Account and in all proceeds thereof. The Cash Collateral Account
shall be under the sole dominion and control of the Indenture Trustee for the
benefit of the Series 2006-A Noteholders. If at any time the institution holding
the Cash Collateral Account ceases to be an Eligible Institution, the Transferor
shall notify the Indenture Trustee, and the Indenture Trustee upon being
notified (or the Servicer on its behalf) shall, within ten (10) Business Days,
establish a new Cash Collateral Account meeting the conditions specified above
with an Eligible Institution, and shall transfer any cash or any investments to
such new Cash Collateral Account.

(b) On the Closing Date, Transferor shall deposit $1,750,000 in immediately
available funds into the Cash Collateral Account. On each day on which funds are
released from the Pre-Funding Account pursuant to Section 4.18(d), funds so
released, to the extent available for such purpose, shall be deposited into the
Cash Collateral Account up to an amount equal to the amount by which the
Required Cash Collateral Amount exceeds the Available Cash Collateral Amount on
such date of determination. In addition, if on any Transfer Date, the Available
Cash Collateral Amount is less than the Required Cash Collateral Amount then in
effect, Available Finance Charge Collections, to the extent available for such
purpose, shall be deposited in the Cash Collateral Account pursuant to
Section 4.4(a)(viii) up to an amount equal to the amount by which the Required
Cash Collateral Amount exceeds the Available Cash Collateral Amount.

Funds on deposit in the Cash Collateral Account shall be invested at the written
direction of the Servicer by the Indenture Trustee in Eligible Investments.
Funds on deposit in the Cash Collateral Account on any Transfer Date, after
giving effect to any withdrawals from the Cash Collateral Account on such
Transfer Date, shall be invested in such investments that will mature so that
such funds will be available for withdrawal on or prior to the following
Transfer Date. On each Transfer Date, all interest and earnings (net of losses
and investment expenses) accrued since the preceding Transfer Date on funds on
deposit in the Cash Collateral Account shall be retained in the Cash Collateral
Account (to the extent that the Available Cash Collateral Account Amount is less
than the Required Cash Collateral Account Amount) and the balance, if any, shall
be deposited into the Finance Charge Account and included in Available Finance
Charge Collections for such Transfer Date. For purposes of determining the
availability of funds or the balance in the Cash Collateral Account for any
reason under this Indenture Supplement, except as otherwise provided in the
preceding sentence, interest and earnings on such funds shall be deemed not to
be available or on deposit.

(c) On each Determination Date, Servicer shall calculate the amount (the
“Required Draw Amount”) by which the sum of the amounts required to be
distributed pursuant to Sections 4.4(a)(i) through (vi) with respect to the
related Transfer Date exceeds the amount of Available Finance Charge Collections
with respect to the related Monthly Period. If the Required Draw Amount for any
Transfer Date is greater than zero, Servicer shall give written notice to the
Indenture Trustee of such positive Required Draw Amount on the related
Determination Date. On the related Transfer Date, the Required Draw Amount, if
any, up to the Available Cash Collateral Amount, shall be withdrawn from the
Cash Collateral Account and distributed to fund any deficiency pursuant to
Section 4.4(a)(i) through (vi) (in the order of priority set forth in
Section 4.4(a)).

 

35



--------------------------------------------------------------------------------

(d) On (i) any Transfer Date and (ii) the last day of the Funding Period, if
after giving effect to all deposits to and withdrawals from the Cash Collateral
Account on such date, the amount on deposit in the Cash Collateral Account
exceeds the Required Cash Collateral Amount, the Indenture Trustee acting in
accordance with the instructions of the Servicer, shall withdraw an amount equal
to such excess from the Cash Collateral Account and (i) deposit such amounts in
the Spread Account, to the extent that funds on deposit in the Spread Account
are less than the Required Spread Account Amount and (ii) distribute such
amounts remaining after application pursuant to subsection 4.11(c) to the
Transferor.

Section 4.12 Spread Account.

(a) On or prior to the Closing Date, the Indenture Trustee shall establish and
maintain with an Eligible Institution, which may be the Indenture Trustee in the
name of the Trust, on behalf of the Trust, for the benefit of the Class C
Noteholders and the Transferor, a segregated account (the “Spread Account”),
bearing a designation clearly indicating that the funds deposited therein are
held for the benefit of the Class C Noteholders and the Transferor. Except as
otherwise provided in this Section 4.12, the Indenture Trustee shall possess all
right, title and interest in all funds on deposit from time to time in the
Spread Account and in all proceeds thereof. The Spread Account shall be under
the sole dominion and control of the Indenture Trustee for the benefit of the
Class C Noteholders and the holder of the Transferor Interest. If at any time
the institution holding the Spread Account ceases to be an Eligible Institution,
the Servicer shall notify the Indenture Trustee in writing, and the Indenture
Trustee upon being notified (or the Servicer on its behalf) shall, within ten
(10) Business Days (or such longer period as to which the Rating Agencies may
consent) establish a new Spread Account meeting the conditions specified above
with an Eligible Institution and shall transfer any cash or any investments to
such new Spread Account. The Indenture Trustee, at the written direction of the
Servicer, shall (i) make withdrawals from the Spread Account from time to time
in an amount up to the Available Spread Account Amount at such time, for the
purposes set forth in this Indenture Supplement, and (ii) on each Transfer Date
prior to termination of the Spread Account, make a deposit into the Spread
Account in the amount specified in, and otherwise in accordance with, subsection
4.12(f).

(b) Funds on deposit in the Spread Account shall be invested at the written
direction of the Servicer by the Indenture Trustee in Eligible Investments.
Funds on deposit in the Spread Account on any Transfer Date, after giving effect
to any withdrawals from and deposits to the Spread Account on such Transfer
Date, shall be invested in such investments that will mature so that such funds
will be available for withdrawal on or prior to the following Transfer Date.

On each Transfer Date (but subject to subsection 4.12(c)), the Investment
Earnings, if any, accrued since the preceding Transfer Date on funds on deposit
in the Spread Account shall be retained in the Spread Account (to the extent
that the Available Spread Account Amount is less than the Required Spread
Account Amount) and the balance, if any, shall be deposited into the Finance
Charge Account and included in Available Finance Charge Collections for such
Transfer Date. For purposes of determining the availability of funds or the
balance in the Spread Account for any reason under this Indenture Supplement
(subject to
subsection 4.12(c)), all Investment Earnings shall be deemed not to be available
or on deposit.

 

36



--------------------------------------------------------------------------------

(c) If, on any Transfer Date, the aggregate amount of Available Finance Charge
Collections and the amount, if any, withdrawn from the Cash Collateral Account
available for deposit into the Distribution Account pursuant to subsections
4.4(a)(v) and 4.11(c), respectively, is less than the aggregate amount required
to be deposited pursuant to subsection 4.4(a)(v), the Indenture Trustee, at the
written direction of the Servicer, shall withdraw from the Spread Account the
amount of such deficiency up to the Available Spread Account Amount and, if the
Available Spread Account Amount is less than such deficiency, Investment
Earnings credited to the Spread Account, and deposit such amount in the
Distribution Account to fund any deficiency pursuant to subsection 4.4(a)(v).

(d) On the earlier of Series 2006-A Final Maturity Date and the date on which
the Class A Note Principal Balance, the Class M Note Principal Balance and the
Class B Note Principal Balance have been paid in full, after applying any funds
on deposit in the Spread Account as described in Section 4.12(c), the Indenture
Trustee at the written direction of the Servicer shall withdraw from the Spread
Account an amount equal to the lesser of (i) the Class C Note Principal Balance
(after any payments to be made pursuant to subsection 4.4(c) on such date) and
(ii) the Available Spread Account Amount and, if the Available Spread Account
Amount is not sufficient to reduce the Class C Note Principal Balance to zero,
Investment Earnings credited to the Spread Account up to the amount required to
reduce the Class C Note Principal Balance to zero, and the Indenture Trustee
upon the written direction of the Servicer or the Servicer shall deposit such
amounts into the Collection Account for distribution to the Class C Noteholders
in accordance with subsection 5.2(f).

(e) On any day following the occurrence of an Event of Default with respect to
Series 2006-A and acceleration of the maturity of the Series 2006-A Notes
pursuant to Section 5.3 of the Indenture, Servicer shall withdraw from the
Spread Account an amount equal to the Available Spread Account Amount and
Indenture Trustee or Servicer shall deposit such amounts into the Distribution
Account for distribution to the Class C Noteholders, the Class A Noteholders,
the Class M Noteholders and the Class B Noteholders, in that order of priority,
in accordance with Section 5.2, to fund any shortfalls in amounts owed to such
Noteholders.

(f) If on any Transfer Date, after giving effect to all withdrawals from the
Spread Account, the Available Spread Account Amount is less than the Required
Spread Account Amount then in effect, Available Finance Charge Collections, to
the extent available, shall be deposited into the Spread Account pursuant to
Section 4.4(a)(xi) up to the amount of the Spread Account Deficiency.

(g) If, after giving effect to all deposits to and withdrawals from the Spread
Account with respect to any Transfer Date, the amount on deposit in the Spread
Account exceeds the Required Spread Account Amount, the Indenture Trustee acting
in accordance with the instructions of the Servicer, shall withdraw an amount
equal to such excess from the Spread Account and distribute such amount to the
Transferor. On the date on which the Class C Note Principal Balance has been
paid in full, after making any payments to the Noteholders required pursuant to
subsections 4.12(c), (d) and (e), the Indenture Trustee, at the written
direction of Servicer, shall withdraw from the Spread Account all amounts then
remaining in the Spread Account and pay such amounts to the holders of the
Transferor Interest.

 

37



--------------------------------------------------------------------------------

Section 4.13 Investment Instructions. (a) Any investment instructions required
to be given to the Indenture Trustee pursuant to the terms hereof must be given
to the Indenture Trustee no later than 11:00 a.m., New York City time, on the
date such investment is to be made. In the event the Indenture Trustee receives
such investment instruction later than such time, the Indenture Trustee may, but
shall have no obligation to, make such investment. In the event the Indenture
Trustee is unable to make an investment required in an investment instruction
received by the Indenture Trustee after 11:00 a.m., New York City time, on such
day, such investment shall be made by the Indenture Trustee on the next
succeeding Business Day. In no event shall the Indenture Trustee be liable for
any investment not made pursuant to investment instructions received after 11:00
a.m., New York City time, on the day such investment is requested to be made.

(b) The Indenture Trustee shall hold such of the Eligible Investments in the
Series Accounts as consists of instruments, deposit accounts, negotiable
documents, money, goods, letters of credit, and advices of credit in the State
of New York and/or Illinois. The Indenture Trustee shall hold such of the
Eligible Investments as constitutes investment property through a securities
intermediary, which securities intermediary shall agree with the Indenture
Trustee that (a) such investment property shall at all times be credited to a
securities account of the Indenture Trustee, (b) such securities intermediary
shall treat the Indenture Trustee as entitled to exercise the rights that
comprise each financial asset credited to such securities account, (c) all
property credited to such securities account shall be treated as a financial
asset, (d) such securities intermediary shall comply with entitlement orders
originated by the Indenture Trustee without the further consent of any other
person or entity, (e) such securities intermediary will not agree with any
person or entity other than the Indenture Trustee to comply with entitlement
orders originated by such other person or entity, (f) such securities accounts
and the property credited thereto shall not be subject to any lien, security
interest or right of set-off in favor of such securities intermediary or anyone
claiming through it (other than the Indenture Trustee), and (g) such agreement
shall be governed by the laws of the State of New York. Terms used in the
preceding sentence that are defined in the New York UCC and not otherwise
defined herein shall have the meaning set forth in the New York UCC.

Section 4.14 Controlled Accumulation Period. The Controlled Accumulation Period
is scheduled to commence at the beginning of business on April 1, 2012; provided
that if the Controlled Accumulation Period Length (determined as described
below) on any Determination Date on or after the March 2012 Determination Date
is less than 12 months, upon written notice to the Indenture Trustee, Transferor
and, each Rating Agency, Servicer shall postpone the date on which the
Controlled Accumulation Period actually commences so that the number of Monthly
Periods in the Controlled Accumulation Period will equal the Controlled
Accumulation Period Length; provided that (i) the length of the Controlled
Accumulation Period will not be less than one month, (ii) such determination of
the Controlled Accumulation Period Length shall be made on each Determination
Date on and after the March 2012 Determination Date but prior to the
commencement of the Controlled Accumulation Period, and any postponement of the
Controlled Accumulation Period shall be subject to the subsequent lengthening of
the Controlled Accumulation Period to the Controlled Accumulation Period Length
determined on any

 

38



--------------------------------------------------------------------------------

subsequent Determination Date, but the Controlled Accumulation Period shall in
no event commence prior to the Controlled Accumulation Date, and
(iii) notwithstanding any other provision of this Indenture Supplement to the
contrary, no postponement of the Controlled Accumulation Period shall be made
after an Early Amortization Event shall have occurred and be continuing with
respect to any other Series. The “Controlled Accumulation Period Length” will
mean a number of whole months such that the amount available for distribution of
principal on the Class A Notes, the Class M Notes, the Class B Notes and the
Class C Notes on the Expected Principal Payment Date is expected to equal or
exceed the Note Principal Balance, assuming for this purpose that (1) the
payment rate with respect to Principal Collections remains constant at the
lowest level of such payment rate during the twelve preceding Monthly Periods
(or such lower payment rate as Servicer may select), (2) the total amount of
Principal Receivables in the Trust (and the principal amount on deposit in the
Excess Funding Account, if any) remains constant at the level on such date of
determination, (3) no Early Amortization Event with respect to any Series will
subsequently occur and (4) no additional Series (other than any Series being
issued on such date of determination) will be subsequently issued; provided that
the Servicer may on any Determination Date increase the Controlled Accumulation
Period Length calculated as described in the preceding sentence by either 1
month or 2 months. Any notice by Servicer modifying the commencement of the
Controlled Accumulation Period pursuant to this Section 4.14 shall specify
(i) the Controlled Accumulation Period Length, (ii) the commencement date of the
Controlled Accumulation Period and (iii) the Controlled Accumulation Amount with
respect to each Monthly Period during the Controlled Accumulation Period. The
Servicer shall calculate the Controlled Accumulation Period Length on each
Determination Date prior to the March 2012 Determination Date as necessary to
determine the Reserve Account Funding Date.

Section 4.15 [RESERVED]

Section 4.16 Determination of LIBOR.

(a) On each LIBOR Determination Date in respect of a Distribution Period, the
Indenture Trustee shall determine LIBOR on the basis of the rate for deposits in
United States dollars for a period of the Designated Maturity which appears on
Telerate Page 3750 as of 11:00 a.m., London time, on such date. If such rate
does not appear on Telerate Page 3750, the rate for that Distribution Period
Determination Date shall be determined on the basis of the rates at which
deposits in United States dollars are offered by the Reference Banks at
approximately 11:00 a.m., London time, on that day to prime banks in the London
interbank market for a period of the Designated Maturity. The Indenture Trustee
shall request the principal London office of each of the Reference Banks to
provide a quotation of its rate. If at least two (2) such quotations are
provided, the rate for that Distribution Period shall be the arithmetic mean of
the quotations. If fewer than two (2) quotations are provided as requested, the
rate for that Distribution Period will be the arithmetic mean of the rates
quoted by major banks in New York City, selected by the Servicer, at
approximately 11:00 a.m., New York City time, on that day for loans in United
States dollars to leading European banks for a period of the Designated
Maturity.

(b) The Class A Note Interest Rate, the Class M Note Interest Rate, the Class B
Note Interest Rate and the Class C Note Interest Rate applicable to the then
current and the immediately preceding Distribution Periods may be obtained by
telephoning the Indenture Trustee at its corporate trust office at
(312) 827-8500 or such other telephone number as shall be designated by the
Indenture Trustee for such purpose by prior written notice by the Indenture
Trustee to each Series 2006-A Noteholder from time to time.

 

39



--------------------------------------------------------------------------------

(c) On each LIBOR Determination Date, the Indenture Trustee shall send to the
Servicer by facsimile transmission, notification of LIBOR for the following
Distribution Period.

Section 4.17 Swaps.

(a) On or prior to the Closing Date, the Issuer shall enter into a Class A Swap
with the Class A Counterparty, a Class M Swap with the Class M Counterparty, the
Class B Swap with the Class B Counterparty and a Class C Swap with the Class C
Counterparty for the benefit of the Class A Noteholders, the Class M
Noteholders, the Class B Noteholders and the Class C Noteholders, respectively.
The aggregate notional amount under the Class A Swap shall, at any time, be
equal to the Class A Note Principal Balance at such time. The aggregate notional
amount under the Class M Swap shall, at any time, be equal to the Class M Note
Principal Balance at such time. The aggregate notional amount under the Class B
Swap shall, at any time, be equal to the Class B Note Principal Balance at such
time. The aggregate notional amount under the Class C Swap shall, at any time,
be equal to the Class C Note Principal Balance. Net Swap Receipts payable by the
Class A Counterparty, the Class M Counterparty, the Class B Counterparty or the
Class C Counterparty shall be deposited by the Indenture Trustee in the
Collection Account on the day received and treated as Available Finance Charge
Collections. On any Distribution Date when there shall be a Class A Net Swap
Payment, such Class A Net Swap Payment shall be paid as provided in subsection
4.4(a)(i). On any Distribution Date when there shall be a Class M Net Swap
Payment, such Class M Net Swap Payment shall be paid as provided in subsection
4.4(a)(ii). On any Distribution Date when there shall be a Class B Net Swap
Payment, such Class B Net Swap Payment shall be paid as provided in
subsection 4.4(a)(iii). On any Distribution Date when there shall be a Class C
Net Swap Payment, such Class C Net Swap Payment shall be paid as provided in
subsection 4.4(a)(v). On any Distribution Date when there shall be early
termination payments or any other miscellaneous payments payable by the Issuer
to the Counterparties, such amounts shall be paid as provided in subsection
4.4(a)(xii).

(b) The Servicer may, upon satisfaction of the Rating Agency Condition, and,
when required under the terms of the existing Class A Swap, Class M Swap, Class
B Swap or Class C Swap, shall obtain a replacement Class A Swap, Class M Swap,
Class B Swap or Class C Swap, as applicable.

Section 4.18 Pre-Funding Account.

(a) The Indenture Trustee shall establish and maintain with an Eligible
Institution, which may be the Indenture Trustee in the name of the Trust, on
behalf of the Trust, for the benefit of the Series 2006-A Noteholders, a
segregated trust account (the
“Pre-Funding Account”), bearing a designation clearly indicating that the funds
deposited therein are held for the benefit of the Series 2006-A Noteholders. The
Indenture Trustee shall possess all right, title and interest in all funds on
deposit from time to time in the Pre-Funding Account and in all proceeds
thereof. The Pre-Funding Account shall be under the sole dominion and control of
the

 

40



--------------------------------------------------------------------------------

Indenture Trustee for the benefit of the Series 2006-A Noteholders. If at any
time the institution holding the Pre-Funding Account ceases to be an Eligible
Institution, the Transferor shall notify the Indenture Trustee in writing, and
the Indenture Trustee upon being notified (or the Servicer on its behalf) shall,
within ten (10) Business Days, establish a new Pre-Funding Account meeting the
conditions specified above with an Eligible Institution, and shall transfer any
cash or any investments to such new Pre-Funding Account. The Indenture Trustee,
at the written direction of the Servicer, shall make withdrawals from the
Pre-Funding Account from time to time, in the amounts and for the purposes set
forth in this Indenture Supplement. The Indenture Trustee at all times shall
maintain accurate records reflecting each transaction in the Pre-Funding
Account.

(b) Funds on deposit in the Pre-Funding Account (exclusive of investment
earnings on deposit in the Pre-Funding Account), from time to time, shall be
invested and reinvested at the direction of the Servicer by the Indenture
Trustee in Eligible Investments so that funds will be available for withdrawal
on any Business Day.

(c) The Transferor shall deposit a portion of the cash proceeds of the sale of
the Series 2006-A Notes in an amount equal to $450,000,000 into the Pre-Funding
Account on the Closing Date. On each Transfer Date during the Funding Period and
on the Transfer Date immediately preceding the Funding Period Termination
Distribution Date, the Indenture Trustee, at the direction of the Servicer,
shall withdraw from the Pre-Funding Account and deposit into the Finance Charge
Account all interest and earnings on Eligible Investments earned during the
preceding Monthly Period (net of losses and investment expenses for the
preceding Monthly Period) and shall treat such amount as Available Finance
Charge Collections for the related Monthly Period; provided that in the case of
the Transfer Date immediately preceding the Funding Period Termination
Distribution Date, all interest and earnings, net of losses and investment
expenses, for the period beginning on the first day of the preceding Monthly
Period and ending on such Transfer Date, shall be treated as Available Finance
Charge Collections for the Monthly Period preceding the Funding Period
Termination Distribution Date.

(d) On any Business Day during the Pre-Funding Release Period, the Transferor
(or the Servicer on behalf of the Transferor) may request funds to be released
from the Pre-Funding Account by delivery of a certificate in the form attached
as Exhibit H hereto (a “Pre-Funding Release Notice”); provided that (a) the sum
of (i) the amount of funds released from Pre-Funding Account on any Business Day
during the July 2006 Monthly Period, plus (ii) the amount of funds released from
the Pre-Funding Account on any prior Business Day during the July 2006 Monthly
Period shall not exceed the amount of Principal Collections set aside in Series
Accounts on or prior to such Business Day to pay the outstanding principal
amount of the Series 2004-B Notes; and (b) the sum of (i) the amount of funds
released from Pre-Funding Account on any Business Day during the August 2006
Monthly Period, plus (ii) the amount of funds released from the Pre-Funding
Account on any prior Business Day during the August 2006 Monthly Period shall
not exceed the amount of Principal Collections set aside in Series Accounts on
or prior to such Business Day during the August 2006 Monthly Period to pay the
outstanding principal amount of the Series 2004-B Notes. Such Pre-Funding
Release Notice shall include a representation by the Transferor that the
Transferor Amount shall not be less than the Minimum Transferor Amount on such
date, after giving effect to the requested withdrawal from the Pre-Funding
Account and the increase in the Collateral Amount resulting therefrom in
accordance with clause (b) of the definition of “Collateral Amount.” During each
Monthly Period during the

 

41



--------------------------------------------------------------------------------

Pre-Funding Release Period, the Transferor shall be required to deliver one or
more Pre-Funding Release Notices during such Monthly Period requesting release
of funds from the Pre-Funding Account in an aggregate amount equal to (i) the
amount of Principal Collections set aside in Series Accounts to pay the
outstanding principal amount of the Series 2004-B Notes during such Monthly
Period, plus (ii) in the case of the July 2006 Monthly Period, the amount of
Principal Collections set aside in Series Accounts to pay the outstanding
principal amount of the Series 2004-B Notes during any prior Monthly Period;
provided that the Transferor shall not be required to deliver, and shall not be
permitted to deliver, any such Pre-Funding Release Notice if the release of
funds from the Pre-Funding Account and related increase in the Collateral Amount
would cause the Transferor Amount to be less than the Minimum Transferor Amount
after giving effect to such release. The Indenture Trustee, pursuant to
directions contained in the Pre-Funding Release Notice, shall apply funds
released from the Pre-Funding Account in the following order of priority: (a) to
deposit into the Cash Collateral Account an amount equal to the excess, if any,
of the Required Cash Collateral Amount (calculated after giving effect to the
increase in the Collateral Amount resulting from such release) over the
Available Cash Collateral Amount, (b) to deposit into the Funding Period Reserve
Account an amount equal to the excess, if any, of the Required Funding Period
Reserve Amount over the Available Funding Period Reserve Amount and (c) any
remaining amount shall be released to the Transferor.

(e) On the Transfer Date immediately preceding the Funding Period Termination
Distribution Date, the Pre-Funded Amount (determined after giving effect to any
withdrawal from the Pre-Funding Account in accordance with subsection 4.18(d))
shall be withdrawn from the Pre-Funding Account and transferred to the
Distribution Account. On the Funding Period Termination Date, amounts deposited
into the Distribution Account pursuant to the preceding sentence shall be
distributed to the Class A Noteholders, the Class M Noteholders, the Class B
Noteholders and the Class C Noteholders, pro rata, based on the initial
principal amounts of the Class A Notes, the Class M Notes, the Class B Notes and
the Class C Notes, respectively. The Pre-Funding Account shall thereafter be
automatically terminated for purposes of this Indenture Supplement.

Section 4.19 Funding Period Reserve Account.

(a) The Indenture Trustee shall establish and maintain with an Eligible
Institution, which may be the Indenture Trustee in the name of the Trust, on
behalf of the Trust, for the benefit of the Series 2006-A Noteholders, a
segregated trust account (the “Funding Period Reserve Account”), bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Series 2006-A Noteholders. The Indenture Trustee shall possess
all right, title and interest in all funds on deposit from time to time in the
Funding Period Reserve Account and in all proceeds thereof. The Funding Period
Reserve Account shall be under the sole dominion and control of the Indenture
Trustee for the benefit of the Series 2006-A Noteholders. If at any time the
institution holding the Funding Period Reserve Account ceases to be an Eligible
Institution, the Transferor shall notify the Indenture Trustee in writing, and
the Indenture Trustee upon being notified (or the Servicer on its behalf) shall,
within ten (10) Business Days, establish a new Funding Period Reserve Account
meeting the conditions specified above with an Eligible Institution, and shall
transfer any cash or any investments to such new Funding Period Reserve Account.
The Indenture Trustee, at the written direction of the Servicer, shall make
withdrawals from the Funding Period Reserve Account from time to time, in the
amounts and for the purposes set forth in this Indenture Supplement. The
Indenture Trustee at all times shall maintain accurate records reflecting each
transaction in the Funding Period Reserve Account.

 

42



--------------------------------------------------------------------------------

(b) Funds on deposit in the Funding Period Reserve Account, from time to time,
shall be invested and reinvested at the direction of the Servicer by the
Indenture Trustee in Eligible Investments that will mature so that funds will be
available for withdrawal on or prior to the following Transfer Date. All
interest and earnings on Eligible Investments included in the Funding Period
Reserve Account (net of losses and investment expenses) shall be retained in the
Funding Period Reserve Account and shall be included in the Available Funding
Period Reserve Amount.

(c) On the Closing Date, Transferor shall deposit $1,630,000 in immediately
available funds into the Funding Period Reserve Account. On each day on which
funds are released from the Pre-Funding Account pursuant to Section 4.18(d),
funds so released, to the extent available for such purpose after making any
required deposit to the Cash Collateral Account on such day, shall be deposited
into the Funding Period Reserve Account in accordance with Section 4.18(d). In
addition, if on any Transfer Date, after giving effect to any withdrawal from
the Funding Period Reserve Account on such Transfer Date, the Available Funding
Period Reserve Amount is less than the Required Funding Period Reserve Amount
then in effect, Available Finance Charge Collections, to the extent available
for such purpose, shall be deposited in the Funding Period Reserve Account
pursuant to Section 4.4(a)(ix) up to an amount equal to the amount by which the
Required Funding Period Reserve Amount exceeds the Available Funding Period
Reserve Amount.

(d) On each Determination Date preceding a Transfer Date during the Funding
Period and on the Determination Date preceding the Transfer Date that is
immediately preceding the Funding Period Termination Date, Servicer shall
calculate the Funding Period Draw Amount for the related Transfer Date and shall
give written notice thereof to the Indenture Trustee on such Determination Date.
On the related Transfer Date, the Indenture Trustee shall transfer an amount
equal to the Funding Period Draw Amount from the Funding Period Reserve Account
to the Finance Charge Account and such amount shall be treated as Available
Finance Charge Collections for such Transfer Date.

(e) On the Transfer Date immediately preceding the Funding Period Termination
Distribution Date, all amounts in the Funding Period Reserve Account (determined
after giving effect to any withdrawal from the Funding Period Reserve Account in
accordance with subsection 4.19(d)) shall be withdrawn from the Funding Period
Reserve Account and transferred to the Finance Charge Account and shall be
treated as Available Finance Charge Collections. The Funding Period Reserve
Account shall thereafter be automatically terminated for purposes of this
Indenture Supplement.

 

43



--------------------------------------------------------------------------------

ARTICLE V.

Delivery of Series 2006-A Notes; Distributions; Reports to Series 2006-A
Noteholders

Section 5.1 Delivery and Payment for the Series 2006-A Notes.

The Issuer shall execute and issue, and the Indenture Trustee shall
authenticate, the Series 2006-A Notes in accordance with Section 2.3 of the
Indenture. The Indenture Trustee shall deliver the Series 2006-A Notes to or
upon the written order of the Trust when so authenticated.

Section 5.2 Distributions.

(a) On each Distribution Date, the Indenture Trustee shall distribute to each
Class A Noteholder of record on the related Record Date (other than as provided
in Section 11.2 of the Indenture) such Class A Noteholder’s pro rata share of
the amounts on deposit in the Distribution Account that are allocated and
available on such Distribution Date and as are payable to the Class A
Noteholders pursuant to this Indenture Supplement.

(b) On each Distribution Date, the Indenture Trustee shall distribute to each
Class M Noteholder of record on the related Record Date (other than as provided
in Section 11.2 of the Indenture) such Class M Noteholder’s pro rata share of
the amounts on deposit in the Distribution Account that are allocated and
available on such Distribution Date and as are payable to the Class M
Noteholders pursuant to this Indenture Supplement.

(c) On each Distribution Date, the Indenture Trustee shall distribute to each
Class B Noteholder of record on the related Record Date (other than as provided
in Section 11.2 of the Indenture) such Class B Noteholder’s pro rata share of
the amounts on deposit in the Distribution Account that are allocated and
available on such Distribution Date and as are payable to the Class B
Noteholders pursuant to this Indenture Supplement.

(d) On each Distribution Date, the Indenture Trustee shall distribute to each
Class C Noteholder of record on the related Record Date (other than as provided
in Section 11.2 of the Indenture) such Class C Noteholder’s pro rata share of
the amounts on deposit in the Distribution Account (including amounts withdrawn
from the Spread Account (at the times and in the amounts specified in
Section 4.12)) that are allocated and available on such Distribution Date and as
are payable to the Class C Noteholders pursuant to this Indenture Supplement.

(e) The distributions to be made pursuant to this Section 5.2 are subject to the
provisions of Sections 2.6, 6.1 and 7.1 of the Transfer and Servicing Agreement,
Section 11.2 of the Indenture and Section 7.1 of this Indenture Supplement.

(f) Except as provided in Section 11.2 of the Indenture with respect to a final
distribution, distributions to Series 2006-A Noteholders hereunder shall be made
by (i) check mailed to each Series 2006-A Noteholder (at such Noteholder’s
address as it appears in the Note Register), except that for any Series 2006-A
Notes registered in the name of the nominee of a Clearing Agency, such
distribution shall be made by wire transfer of immediately available funds and
(ii) without presentation or surrender of any Series 2006-A Note or the making
of any notation thereon.

 

44



--------------------------------------------------------------------------------

Section 5.3 Reports and Statements to Series 2006-A Noteholders.

(a) On each Distribution Date, the Indenture Trustee shall forward to each
Series 2006-A Noteholder a statement substantially in the form of Exhibit F
prepared by the Servicer; provided that the Servicer may amend the form of
Exhibit F from time to time, with the prior written consent of the Indenture
Trustee and with written notice to the Rating Agencies.

(b) Not later than the second Business Day preceding each Distribution Date, the
Servicer shall deliver to the Owner Trustee, the Indenture Trustee and each
Rating Agency a statement substantially in the form of Exhibit I prepared by the
Servicer; provided that the Servicer may amend the form of Exhibit I from time
to time, with the prior written consent of the Indenture Trustee.

(c) A copy of each statement or certificate provided pursuant to paragraph (a)
or (b) may be obtained by any Series 2006-A Noteholder by a request in writing
to the Servicer.

(d) On or before January 31 of each calendar year, beginning with January 31,
2007, the Indenture Trustee shall furnish or cause to be furnished to each
Person who at any time during the preceding calendar year was a Series 2006-A
Noteholder, a statement prepared by the Servicer containing the information
which is required to be contained in the statement to Series 2006-A Noteholders,
as set forth in paragraph (a) above, aggregated for such calendar year or the
applicable portion thereof during which such Person was a Series 2006-A
Noteholder, together with other information as is required to be provided by an
issuer of indebtedness under the Code. Such obligation of the Indenture Trustee
shall be deemed to have been satisfied to the extent that substantially
comparable information shall be provided by the Servicer pursuant to any
requirements of the Code as from time to time in effect.

(e) Notwithstanding the terms of Section 3.6(b) of the Transfer and Servicing
Agreement, each Series 2006-A Noteholder agrees, by purchasing its Note, that
the report referred to in that Section need not be delivered to the Indenture
Trustee or any Rating Agency unless the Indenture Trustee or the applicable
Rating Agency agrees to execute a letter agreement relating to such report in
form and substance satisfactory to the accountants delivering the report.

ARTICLE VI.

Series 2006-A Early Amortization Events

Section 6.1 Series 2006-A Early Amortization Events. If any one of the following
events shall occur with respect to the Series 2006-A Notes:

(a) failure on the part of Transferor or the “Transferor” under the Pooling and
Servicing Agreement (i) to make any payment or deposit required to be made by it
by the terms of the Pooling and Servicing Agreement, the Collateral Series
Supplement, the Transfer and Servicing Agreement, the Indenture or this
Indenture Supplement on or before the date occurring five (5) Business Days
after the date such payment or deposit is required to be made therein or herein
or (ii) duly to observe or perform in any material respect any other of its
covenants or agreements set forth in the Transfer and Servicing Agreement, the
Pooling and Servicing

 

45



--------------------------------------------------------------------------------

Agreement, the Indenture or this Indenture Supplement, which failure has a
material adverse effect on the Series 2006-A Noteholders and which continues
unremedied for a period of sixty (60) days after the date on which written
notice of such failure, requiring the same to be remedied, shall have been given
to the Transferor by the Indenture Trustee, or to the Transferor and the
Indenture Trustee by any Holder of the Series 2006-A Notes;

(b) any representation or warranty made by Transferor or the “Transferor” under
the Pooling and Servicing Agreement, in the Transfer and Servicing Agreement or
the Pooling and Servicing Agreement or any information contained in a computer
file or microfiche list required to be delivered by it pursuant to Section 2.1
or subsection 2.6(c) of the Transfer and Servicing Agreement or Section 2.1 or
subsection 2.6(c) of the Pooling and Servicing Agreement shall prove to have
been incorrect in any material respect when made or when delivered, which
continues to be incorrect in any material respect for a period of sixty
(60) days after the date on which written notice of such failure, requiring the
same to be remedied, shall have been given to the Transferor by the Indenture
Trustee, or to the Transferor and the Indenture Trustee by any Holder of the
Series 2006-A Notes and as a result of which the interests of the Series 2006-A
Noteholders are materially and adversely affected for such period; provided,
however, that a Series 2006-A Early Amortization Event pursuant to this
subsection 6.1(b) shall not be deemed to have occurred hereunder if the
Transferor has accepted reassignment of the related Receivable, or all of such
Receivables, if applicable, during such period in accordance with the provisions
of the Transfer and Servicing Agreement or the Pooling and Servicing Agreement;

(c) a failure by Transferor or the “Transferor” under the Pooling and Servicing
Agreement to convey Receivables in Additional Accounts or Participations to the
Receivables Trust within five (5) Business Days after the day on which it is
required to convey such Receivables pursuant to subsection 2.6(b) of the
Transfer and Servicing Agreement or subsection 2.8(b) of the Pooling and
Servicing Agreement, respectively, provided that such failure shall not give
rise to an Early Amortization Event if, prior to the date on which such
conveyance was required to be completed, Transferor causes a reduction in the
invested amount of any Variable Interest to occur, so that, after giving effect
to that reduction (i) the Transferor Amount is not less than the Minimum
Transferor Amount (including the Additional Minimum Transferor Amount, if any)
and (ii) the sum of the aggregate amount of Principal Receivables plus amounts
on deposit in the Excess Funding Account is not less than the Required Principal
Balance;

(d) any Servicer Default or any “Servicer Default” under the Pooling and
Servicing Agreement shall occur;

(e) the Portfolio Yield averaged over any three consecutive Monthly Periods is
less than the Base Rate averaged over such period;

(f) the Note Principal Balance shall not be paid in full on the Expected
Principal Payment Date;

(g) the Class A Counterparty, the Class M Counterparty, the Class B Counterparty
or the Class C Counterparty shall fail to pay any net amount payable by such
Counterparty under the Class A Swap, the Class M Swap, the Class B Swap or the
Class C Swap, as applicable, as a result of LIBOR being greater than the Class A
Swap Rate, the Class M Swap Rate, the Class B Swap Rate or the Class C Swap
Rate, as applicable, and such failure is not cured within five Business Days;

 

46



--------------------------------------------------------------------------------

(h) the Class A Swap shall terminate prior to the earlier of the payment in full
of the Class A Notes and the Series Termination Date and the Issuer shall fail
to enter into a replacement Class A Swap in accordance with subsection 4.17(b)
within five Business Days; the Class M Swap shall terminate prior to the earlier
of the payment in full of the Class M Notes and the Series Termination Date and
the Issuer shall fail to enter into a replacement Class M Swap in accordance
with subsection 4.17(b) within five Business Days; the Class B Swap shall
terminate prior to the earlier of the payment in full of the Class B Notes and
the Series Termination Date and the Issuer shall fail to enter into a
replacement Class B Swap in accordance with subsection 4.17(b) within five
Business Days; or the Class C Swap shall terminate prior to the earlier of the
payment in full of the Class C Notes and the Series Termination Date and the
Issuer shall fail to enter into a replacement Class C Swap in accordance with
subsection 4.17(b) within five Business Days;

(i) funds sufficient to pay the outstanding principal amount of the Series
2004-B Notes in full shall not have been accumulated in a Series Account for
Series 2004-B on or prior to August 31, 2006;

(j) without limiting the foregoing, the occurrence of an Event of Default with
respect to Series 2006-A and acceleration of the maturity of the Series 2006-A
Notes pursuant to Section 5.3 of the Indenture; or

(k) the occurrence of an Early Amortization Event as defined in the Pooling and
Servicing Agreement and specified in Section 9.1 of that Agreement;

then, in the case of any event described in subsection (a), (b) or (d), after
the applicable grace period, if any, set forth in such subparagraphs, either the
Indenture Trustee or the holders of Series 2006-A Notes evidencing more than 50%
of the aggregate unpaid principal amount of Series 2006-A Notes by notice then
given in writing to the Transferor and the Servicer (and to the Indenture
Trustee if given by the Series 2006-A Noteholders) may declare that a “Series
Early Amortization Event” with respect to Series 2006-A (a “Series 2006-A Early
Amortization Event”) has occurred as of the date of such notice, and, in the
case of any event described in subsection (c), (e), (f), (g), (h), (i), (j) or
(k) a Series 2006-A Early Amortization Event shall occur without any notice or
other action on the part of the Indenture Trustee or the Series 2006-A
Noteholders immediately upon the occurrence of such event.

ARTICLE VII.

Redemption of Series 2006-A Notes; Final Distributions; Series Termination

Section 7.1 Optional Redemption of Series 2006-A Notes; Final Distributions.

(a) On any day occurring on or after the date on which the outstanding principal
balance of the Series 2006-A Notes is reduced to 5% or less of the initial
outstanding principal balance of Series 2006-A Notes, the Servicer shall have
the option to redeem the Series 2006-A Notes, at a purchase price equal to
(i) if such day is a Distribution Date, the Reassignment Amount for such
Distribution Date or (ii) if such day is not a Distribution Date, the
Reassignment Amount for the Distribution Date following such day.

 

47



--------------------------------------------------------------------------------

(b) Servicer shall give the Indenture Trustee at least thirty (30) days prior
written notice of the date on which Servicer intends to exercise such optional
redemption. Not later than 12:00 noon, New York City time, on such day Servicer
shall deposit into the Collection Account in immediately available funds the
excess of the Reassignment Amount over the amount, if any, on deposit in the
Principal Accumulation Account. Such redemption option is subject to payment in
full of the Reassignment Amount. Following such deposit into the Collection
Account in accordance with the foregoing, the Collateral Amount for Series
2006-A shall be reduced to zero and the Series 2006-A Noteholders shall have no
further security interest in the Receivables. The Reassignment Amount shall be
distributed as set forth in subsection 7.1(d).

(c)(i) The amount to be paid by the Transferor with respect to Series 2006-A in
connection with a reassignment of Receivables to the Transferor pursuant to
Section 2.4(e) of the Transfer and Servicing Agreement shall equal the
Reassignment Amount for the first Distribution Date following the Monthly Period
in which the reassignment obligation arises under the Transfer and Servicing
Agreement.

(ii) The amount to be paid by the Transferor with respect to Series 2006-A in
connection with a repurchase of the Notes pursuant to Section 7.1 of the
Transfer and Servicing Agreement shall equal the Reassignment Amount for the
Distribution Date of such repurchase.

(d) With respect to (a) the Reassignment Amount deposited into the Distribution
Account pursuant to Section 7.1 or (b) the proceeds of any sale of Receivables
pursuant to Section 5.5(a)(iii) of the Indenture with respect to Series 2006-A,
the Indenture Trustee shall, in accordance with the written direction of the
Servicer, not later than 12:00 noon, New York City time, on the related
Distribution Date, make distributions of the following amounts (in the priority
set forth below and, in each case, after giving effect to any deposits and
distributions otherwise to be made on such date) in immediately available funds:
(i) (x) the Class A Note Principal Balance on such Distribution Date will be
distributed to the Class A Noteholders and (y) an amount equal to the sum of
(A) Class A Monthly Interest for such Distribution Date, (B) any Class A
Deficiency Amount for such Distribution Date and (C) the amount of Class A
Additional Interest, if any, for such Distribution Date and any Class A
Additional Interest previously due but not distributed to the Class A
Noteholders on any prior Distribution Date, will be distributed to the Class A
Noteholders, (ii) (x) the Class M Note Principal Balance on such Distribution
Date will be distributed to the Class M Noteholders and (y) an amount equal to
the sum of (A) Class M Monthly Interest for such Distribution Date, (B) any
Class M Deficiency Amount for such Distribution Date and (C) the amount of Class
M Additional Interest, if any, for such Distribution Date and any Class M
Additional Interest previously due but not distributed to the Class M
Noteholders on any prior Distribution Date, will be distributed to the Class M
Noteholders, (iii) (x) the Class B Note Principal Balance on such Distribution
Date will be distributed to the Class B Noteholders and (y) an amount equal to
the sum of (A) Class B Monthly Interest for such Distribution Date, (B) any
Class B Deficiency Amount for such Distribution Date and (C) the amount of Class
B Additional Interest, if any, for such Distribution Date and any Class B
Additional Interest previously due but not distributed to the Class B

 

48



--------------------------------------------------------------------------------

Noteholders on any prior Distribution Date, will be distributed to the Class B
Noteholders, (iv) (x) the Class C Note Principal Balance on such Distribution
Date will be distributed to the Class C Noteholders and (y) an amount equal to
the sum of (A) Class C Monthly Interest for such Distribution Date, (B) any
Class C Deficiency Amount for such Distribution Date and (C) the amount of Class
C Additional Interest, if any, for such Distribution Date and any Class C
Additional Interest previously due but not distributed to the Class C
Noteholders on any prior Distribution Date will be distributed to the Class C
Noteholders, (v) on a pari passu basis, (A) any amounts owed to the Counterparty
under the Class A Swap will be paid to the Class A Counterparty, (B) any amounts
owed to the Counterparty under the Class M Swap will be paid to the Class M
Counterparty and (C) any amounts owed to the Counterparty under the Class B Swap
will be paid to the Class B Counterparty and (vi) any excess shall be released
to the Issuer.

Section 7.2 Series Termination.

On the Series 2006-A Final Maturity Date, the unpaid principal amount of the
Series 2006-A Notes shall be due and payable, and the right of the Series 2006-A
Noteholders to receive payments from the Issuer will be limited solely to the
right to receive payments pursuant to Section 5.5 of the Indenture.

ARTICLE VIII.

Miscellaneous Provisions

Section 8.1 Ratification of Indenture; Amendments. As supplemented by this
Indenture Supplement, the Indenture is in all respects ratified and confirmed
and the Indenture as so supplemented by this Indenture Supplement shall be read,
taken and construed as one and the same instrument. This Indenture Supplement
may be amended only by a Supplemental Indenture entered in accordance with the
terms of Section 10.1 or 10.2 of the Indenture and with the written consent of
the Class A Counterparty, the Class M Counterparty, the Class B Counterparty and
the Class C Counterparty prior to the date on which such Supplemental Indenture
takes effect if any provision of such Supplemental Indenture materially and
adversely affects the timing, amount or priority of distributions to be made to
the Class A Counterparty, the Class M Counterparty, the Class B Counterparty and
the Class C Counterparty, respectively. For purposes of the application of
Section 10.2 to any amendment of this Indenture Supplement, the Series 2006-A
Noteholders shall be the only Noteholders whose vote shall be required.

Section 8.2 Form of Delivery of the Series 2006-A Notes.

(a) The Class A Notes, the Class M Notes and the Class B Notes shall be Global
Notes and shall be delivered as Registered Notes as provided in Sections 2.1 and
2.13 of the Indenture. The Class C Notes shall be Definitive Notes and shall be
registered in the Note Register in the name of the initial purchaser of the
Class C Notes identified in the Class C Note Purchase Agreement.

(b) The form of each of the Class A Notes, the Class M Notes, the Class B Notes
and the Class C Notes, including the certificate of authentication, shall be
substantially as set forth as Exhibits A-1, A-2, A-3 and A-4 hereto,
respectively.

 

49



--------------------------------------------------------------------------------

(c)(i) The Class A Notes, the Class M Notes or the Class B Notes that are not
sold in offshore transactions in reliance on Regulation S under the Securities
Act shall be offered and sold in reliance on the exemption from registration
under Rule 144A (except for any sale directly from the Issuer) and shall be
issued initially in the form of one or more permanent global notes in
definitive, fully registered form without interest coupons with the applicable
legends set forth in Section 8.8 hereto, as applicable, added to the form of
such notes (each, a “Rule 144A Global Note”), which shall be registered in the
name of the nominee of the Depository and deposited with the Indenture Trustee,
as custodian for the Depository. The aggregate principal amount of the Rule 144A
Global Notes may from time to time be increased or decreased by adjustments made
on the records of the Indenture Trustee or the Depository or its nominee, as the
case may be, as hereinafter provided.

(ii) The Class A Notes, the Class M Notes or the Class B Notes that are offered
and sold in offshore transactions in reliance on Regulation S under the
Securities Act shall be issued initially, and during the “40 day distribution
compliance period” described below shall remain, in the form of temporary global
notes, without interest coupons (the “Temporary Regulation S Global Note”), to
be held by the Depository and registered in the name of a nominee of the
Depository or its custodian for the respective accounts of Euroclear and
Clearstream duly executed by the Issuer and authenticated by the Indenture
Trustee as hereinafter provided. The “40 day distribution compliance period”
shall be terminated upon the later of (i) 40 days after the later of the (A) the
commencement of the distribution of the Class A Notes, the Class M Notes or the
Class B Notes and the (B) the Closing Date and (ii) receipt by the Indenture
Trustee of a written certificate, together with copies of certificates
substantially in the form of Exhibit C from Euroclear or Clearstream, certifying
that the beneficial owner of such Temporary Regulation S Global Note is a
non-U.S. person. Following the termination of the 40 day distribution compliance
period, beneficial interests in the Temporary Regulation S Global Notes may be
exchanged for beneficial interests in Permanent Global Notes (the “Permanent
Regulation S Global Note”; and together with the Temporary Regulation S Global
Note, the “Regulation S Global Notes”), which will be duly executed by the
Issuer and authenticated by the Indenture Trustee as hereinafter provided and
which will be deposited with the Indenture Trustee, as custodian for the
Depository, and registered in the name of the Depository or a nominee thereof.
Upon any exchange of a portion of a Temporary Regulation S Global Note for a
comparable portion of a Permanent Regulation S Global Note, the Indenture
Trustee shall endorse on the schedules affixed to each of such Regulation S
Global Note (or on continuations of such schedules affixed to each of such
Regulation S Global Note and made parts thereof) appropriate notations
evidencing the date of transfer and (x) with respect to the Temporary Regulation
S Global Note, a decrease in the principal amount thereof equal to the amount
covered by the applicable certification and (y) with respect to the Permanent
Regulation S Global Note, an increase in the principal amount thereof equal to
the principal amount of the decrease in the Temporary Regulation S Global Note.

Section 8.3 Counterparts. This Indenture Supplement may be executed in two or
more counterparts, and by different parties on separate counterparts, each of
which shall be an original, but all of which shall constitute one and the same
instrument.

 

50



--------------------------------------------------------------------------------

Section 8.4 GOVERNING LAW. THIS INDENTURE SUPPLEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 8.5 Limitation of Liability. Notwithstanding any other provision herein
or elsewhere, this Agreement has been executed and delivered by Chase Bank USA,
National Association, not in its individual capacity, but solely in its capacity
as Owner Trustee of the Trust, in no event shall Chase Bank USA, National
Association in its individual capacity have any liability in respect of the
representations, warranties, or obligations of the Trust hereunder or under any
other document, as to all of which recourse shall be had solely to the assets of
the Trust, and for all purposes of this Agreement and each other document, the
Owner Trustee (as such or in its individual capacity) shall be subject to, and
entitled to the benefits of, the terms and provisions of the Trust Agreement.

Section 8.6 Rights of the Indenture Trustee. The Indenture Trustee shall have
herein the same rights, protections, indemnities and immunities as specified in
the Master Indenture.

Section 8.7 Additional Provisions. (a) The Additional Minimum Transferor Amount
is hereby specified as an additional amount to be considered part of the Minimum
Transferor Amount pursuant to clause (b) of the definition of Minimum Transferor
Amount.

(b) Transferor shall not exercise its right to require reassignment to it or its
designee of the Receivables in any Removed Account or “Removed Account” (as
defined in the Pooling and Servicing Agreement) pursuant to Section 2.7(a) of
the Transfer and Servicing Agreement or Section 2.9(a) of the Pooling and
Servicing Agreement more than once during any Monthly Period; it being
understood that this Section 8.7(b) shall not limit any right of the Transferor
pursuant to Section 2.7(b) of the Transfer and Servicing Agreement or
Section 2.9(b) of the Pooling and Servicing Agreement.

(c) Transferor shall not exercise its discount option pursuant to Section 2.10
of the Pooling and Servicing Agreement or Section 2.8 of the Transfer and
Servicing Agreement.

Section 8.8 Restrictions on Transfer.

(a) On the Closing Date, the Issuer shall sell the Class A Notes, the Class M
Notes and the Class B Notes to the Initial Purchasers and deliver such Notes in
accordance herewith. Thereafter, none of the Class A Notes, the Class M Notes
and the Class B Notes may be offered, sold or delivered within the United States
or to, or for the benefit of, U.S. Persons as defined in Regulation S except to
persons reasonably believed to be QIBs purchasing for their own account or for
the accounts of one or more QIBs for which the purchaser is acting as fiduciary
or agent in accordance with Rule 144A in reliance on the exemption from
registration under Rule 144A. The Class A Notes, the Class M Notes and the Class
B Notes may also be sold or resold, as the case may be, in offshore transactions
to non-U.S. Persons in reliance on Regulation S under the Securities Act.

(b) Notwithstanding any provision to the contrary herein, so long as a Global
Note remains outstanding and is held by or on behalf of the Depository,
transfers of a Global Note, in whole or in part, shall only be made in
accordance with this Section 8.8(b).

 

51



--------------------------------------------------------------------------------

(i) Subject to clauses (ii) and (iii) of this Section 8.8(b), transfers of a
Global Note shall be limited to transfers of such Global Note in whole, but not
in part, to a nominee of the Depository or to a successor of the Depository or
such successor’s nominee.

(ii) If a holder of a beneficial interest in a Regulation S Global Note wishes
to transfer all or a part of its interest in such Regulation S Global Note to a
Person who wishes to take delivery thereof in the form of a Rule 144A Global
Note, such holder may, subject to the terms hereof and the rules and procedures
of Euroclear or Clearstream, as the case may be, and the Depository, exchange or
cause the exchange of such interest for an equivalent beneficial interest in a
Rule 144A Global Note of the same Class of Series 2006-A Notes. Upon receipt by
the Transfer Agent and Registrar, of (A) instructions from Euroclear,
Clearstream or the Depository, as the case may be, directing the Transfer Agent
and Registrar to cause such Rule 144A Global Note to be increased by an amount
equal to such beneficial interest in such Regulation S Global Note but not less
than the minimum denomination applicable to the related Class of Series 2006-A
Notes to be exchanged, and (B) a certificate substantially in the form of
Exhibit E-1 hereto given by the prospective transferee of such beneficial
interest and stating, among other things, that such transferee acquiring such
interest in a Rule 144A Global Note is a QIB or is acquiring such interest on
behalf of a QIB, is obtaining such beneficial interest in a transaction pursuant
to Rule 144A and in accordance with any applicable securities laws of any state
of the United States or any other applicable jurisdiction, then Euroclear,
Clearstream or the Transfer Agent and Registrar, as the case may be, will
instruct the Depository to reduce such Regulation S Global Note by the aggregate
principal amount of the interest in such Regulation S Global Note to be
transferred, increase the Rule 144A Global Note specified in such instructions
by an amount equal to such reduction in such principal amount of the Regulation
S Global Note and make the corresponding adjustments to the applicable
participants’ accounts.

(iii) If a holder of a beneficial interest in a Rule 144A Global Note wishes to
transfer all or a part of its interest in such Rule 144A Global Note to a Person
who wishes to take delivery thereof in the form of a Regulation S Global Note,
such holder may, subject to the terms hereof and the rules and procedures of
Euroclear or Clearstream, as the case may be, and the Depository, exchange or
cause the exchange of such interest for an equivalent beneficial interest in a
Regulation S Global Note of the same Class of Series 2006-A Notes. Upon receipt
by the Transfer Agent and Registrar of (A) instructions from Euroclear,
Clearstream or the Depository, as the case may be, directing the Transfer Agent
and Registrar to cause such Regulation S Global Note to be increased by an
amount equal to the beneficial interest in such Rule 144A Global Note but not
less than the minimum denomination applicable to the related Class of Series
2006-A Notes to be exchanged, and (B) a certificate substantially in the form of
Exhibit E-2 hereto given by the prospective transferee of such beneficial
interest and stating, among other things, that such transferee acquiring such
interest in a Regulation S Global Note is a non-U.S. Person located outside the
United States and such transfer is being made pursuant to Rule 903 or 904 under
Regulation S of the Securities Act, then Euroclear, Clearstream or the Transfer
Agent and Registrar, as the case may be, will instruct the Depository to reduce
such Rule 144A Global Note by the aggregate principal

 

52



--------------------------------------------------------------------------------

amount of the interest in such Rule 144A Global Note to be transferred, increase
the Regulation S Global Note specified in such instructions by an aggregate
principal amount equal to such reduction in the principal amount of the Rule
144A Global Note and make the corresponding adjustments to the applicable
participants’ accounts.

(iv) In the event that a Class A Note, a Class M Note or a Class B Note
initially represented by a Global Note is exchanged for one or more Definitive
Notes pursuant to Section 2.14 of the Master Indenture, the related Class A
Noteholder, Class M Noteholder or Class B Noteholder, as the case may be, shall
be required to deliver a representation letter with respect to the matters
described in Section 8.8(c). Such Definitive Notes may be exchanged for one
another only upon delivery of a representation letter with respect to the
matters described in Section 8.8(c) of this Indenture Supplement and in
accordance with such procedures as are substantially consistent with the
provisions above (including certification requirements intended to insure that
such transfers comply with Rule 144A or are to non-U.S. Persons, or otherwise
comply with Regulation S under the Securities Act, as the case may be) and as
may be from time to time adopted by the Issuer and the Indenture Trustee.

(c) Each beneficial owner of a Class A Note, Class M Note and Class B Note shall
be deemed to represent and agree as follows (terms used in this paragraph that
are defined in Rule 144A or Regulation S under the Securities Act are used
herein as defined therein):

(i) The owner either (a)(i) is a QIB, (ii) is aware that the sale of the Class A
Notes, the Class M Notes or the Class B Notes, or any interest or participation
therein, to it is being made in reliance on the exemption from registration
provided by Rule 144A under the Securities Act and if it is acquiring any such
notes or any interest or participation therein for the account of any other QIB,
that other QIB is aware that the sale is being made in reliance on Rule 144A,
and (iii) is acquiring the notes or any interest or participation therein for
its own account or for one or more accounts, each of which is a QIB, and as to
each of which the owner exercises sole investment discretion, and in a principal
amount of not less than the minimum denomination of such note for the purchaser
and for each such account or (b) is not a U.S. person and is purchasing the
Class A Notes, the Class M Notes or the Class B Notes or any interest or
participation therein in an off-shore transaction meeting the requirements of
Rule 903 or Rule 904 of Regulation S.

(ii) The Class A Notes, Class M Notes and Class B Notes may not at any time be
held by or on behalf of any person other than a QIB or a non-U.S. person
purchasing in accordance with Regulation S.

(iii) The owner understands that the Class A Notes, Class M Notes and Class B
Notes are being offered only in a transaction not involving any public offering
in the United States within the meaning of the Securities Act, the Class A
Notes, Class M Notes and Class B Notes have not been and will not be registered
under the Securities Act or any state or applicable securities laws, and, if in
the future the owner decides to offer, resell, pledge or otherwise transfer the
notes, such notes may be offered, resold, pledged or otherwise transferred only
in accordance herewith and the applicable legend on such

 

53



--------------------------------------------------------------------------------

Series 2006-A Notes set forth in Exhibit A-1, A-2 or A-3, as applicable. The
owner acknowledges that no representation is made by the Issuer or the Initial
Purchasers, as the case may be, as to the availability of any exemption under
the Securities Act or any applicable state securities laws for resale of the
Series 2006-A Notes.

(iv) The owner understands that an investment in the Series 2006-A Notes
involves certain risks, including the risk of loss of all or a substantial part
of its investment. The owner has had access to such financial and other
information concerning the Issuer and the notes as it deemed necessary or
appropriate in order to make an informed investment decision with respect to its
purchase of the Class A Notes, the Class M Notes or the Class B Notes, including
an opportunity to ask questions of and request information from the Servicer and
the Issuer. The owner has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of its
investment in the Class A Notes, the Class M Notes or the Class B Notes, and the
owner and any accounts for which it is acting are each able to bear the economic
risk of the holder’s or of its investment for an indefinite period of time.

(v) In connection with the purchase of the Class A Notes, the Class M Notes or
the Class B Notes (a) none of the Issuer, the Initial Purchasers, the Servicer,
World Financial Network National Bank, the Transferor or the Indenture Trustee
is acting as a fiduciary or financial or investment adviser for the owner;
(b) the owner is not relying (for purposes of making any investment decision or
otherwise) upon any advice, counsel or representations (whether written or oral)
of the Issuer, the Initial Purchasers, the Servicer, World Financial Network
National Bank, the Transferor the Indenture Trustee other than in the offering
memorandum for such Class A Notes, the Class M Notes or the Class B Notes and
any representations expressly set forth in a written agreement with such party;
(c) none of the Issuer, the Initial Purchasers, the Servicer, World Financial
Network National Bank, the Transferor or the Indenture Trustee has given to the
owner (directly or indirectly through any other person) any assurance,
guarantee, or representation whatsoever as to the expected or projected success,
profitability, return, performance, result, effect, consequence, or benefit
(including legal, regulatory, tax, financial, accounting, or otherwise) of its
purchase or the documentation for the Class A Notes, the Class M Notes or the
Class B Notes, (d) the owner has consulted with its own legal, regulatory, tax,
business, investment, financial, and accounting advisers to the extent it has
deemed necessary, and it has made its own investment decisions (including
decisions regarding the suitability of any transaction pursuant to hereto) based
upon its own judgment and upon any advice from such advisers as it has deemed
necessary and not upon any view expressed by the Issuer, the Initial Purchasers,
the Servicer, World Financial Network National Bank, the Transferor or the
Indenture Trustee, (e) the owner has determined that the rates, prices or
amounts and other terms of the purchase and sale of the notes reflect those in
the relevant market for similar transactions, (f) the owner is purchasing the
notes with a full understanding of all of the terms, conditions and risks
thereof (economic and otherwise), and is capable of assuming and willing to
assume (financially and otherwise) these risks, and (g) the owner is a
sophisticated investor familiar with transactions similar to its investment in
the Class A Notes, the Class M Notes or the Class B Notes.

 

54



--------------------------------------------------------------------------------

(vi) Each owner of a Class A Note, a Class M Note or a Class B Note or a
beneficial interest in a Class A Note, a Class M Note or a Class B Note, by its
acquisition thereof, shall be deemed to have represented, warranted and
covenanted to the Issuer, the Servicer, World Financial Network National Bank,
the Transferor, the Initial Purchasers and the Indenture Trustee that, for so
long as it holds such Class A Note, Class M Note or Class B Note or beneficial
interest therein, either (a) no part of the funds being used to pay the purchase
price for such note constitutes an asset of any “employee benefit plan” (as
defined in Section 3(3) of ERISA) or “plan” (as defined in Section 4975(e)(1) of
the Code) that is subject to Title I of ERISA or Section 4975 of the Code, an
entity whose underlying assets include plan assets of any of the foregoing by
reason of an employee benefit plan’s or plan’s investment in the entity or any
other plan that is subject to any other federal, state, non-U.S. or local law
that is substantially similar to Title I of ERISA or Section 4975 of the Code,
or (b) its purchase, holding and disposition of the Class A Note, the Class M
Note or the Class B Note (or interest therein) will not result in a nonexempt
prohibited transaction under Section 406 of ERISA, Section 4975 of the Code or
any substantially similar law.

(vii) The owner is not purchasing the Class A Notes, the Class M Notes or the
Class B Notes with a view to the resale, distribution or other disposition
thereof in violation of the Securities Act.

(viii) The owner shall provide notice to each Person to whom it proposes to
transfer any interest in the Class A Notes, the Class M Notes or the Class B
Notes of the transfer restrictions and representations set forth herein,
including the exhibits hereto.

(ix) The owner acknowledges that the Class A Notes, the Class M Notes and the
Class B Notes do not represent deposits with or other liabilities of the
Indenture Trustee, the Initial Purchasers, the Servicer, World Financial Network
National Bank, the Transferor or any entity related to any of them or any other
purchaser of the Class A Notes, the Class M Notes or the Class B Notes. Unless
otherwise expressly provided herein, each of the Indenture Trustee, the Initial
Purchasers, the Servicer, World Financial Network National Bank, the Transferor
or any entity related to any of them and any other purchaser of the Class A
Notes, the Class M Notes or the Class B Notes shall not, in any way, be
responsible for or stand behind the capital value or the performance of the
Class A Notes, the Class M Notes or the Class B Notes or the assets held by the
Issuer.

(x) If such owner is a non-U.S. person, it is not purchasing the Class A Notes,
the Class M Notes or the Class B Notes pursuant to a tax avoidance plan or in
order to reduce its United States federal income tax liability.

(d) The Class C Notes shall be subject to the restrictions on transfer thereof
set forth in the Class C Note Purchase Agreement.

[SIGNATURE PAGE FOLLOWS]

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Indenture Supplement to be
duly executed and delivered by their respective duly authorized officers on the
day and year first above written.

 

WORLD FINANCIAL NETWORK CREDIT CARD
MASTER NOTE TRUST, as Issuer

By: Chase Bank USA, National Association, not in its individual capacity, but
solely as Owner Trustee By:  

/s/ Sarika M. Sheth

Name:   Sarika M. Sheth Title:   Assistant Vice President

BNY MIDWEST TRUST COMPANY,

    as Indenture Trustee

By:  

/s/ David H. Hill

Name:   David H. Hill Title:   Assistant Vice President

 

Acknowledged and Accepted:

WORLD FINANCIAL NETWORK NATIONAL BANK,

    as Servicer

 

By:  

/s/ Robert P. Armiak

Name:   Robert P. Armiak Title:   Vice President and Treasurer

WFN CREDIT COMPANY, LLC
as Transferor

By:  

/s/ Robert P. Armiak

Name:   Robert P. Armiak Title:   Vice President and Treasurer

 

  S-1   Indenture Supplement



--------------------------------------------------------------------------------

 

Exhibit I (Page 1)